Exhibit 10.3

 

EXECUTION COPY

 

 

 

CANADIAN SECURITY AGREEMENT

 

dated as of

 

February 2, 2006,

 

among

 

INDALEX HOLDING CORP.,

 

6461948 CANADA INC.,

 

THE SUBSIDIARY PARTIES IDENTIFIED HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01

Credit Agreement

1

SECTION 1.02.

Other Defined Terms

1

 

 

 

ARTICLE II

PLEDGE OF SECURITIES

 

SECTION 2.01.

Pledge

6

SECTION 2.02.

Delivery of the Pledged Collateral

7

SECTION 2.03.

Representations, Warranties and Covenants

7

SECTION 2.04.

Certification of Limited Liability Company and Limited Partnership Interests

9

SECTION 2.05.

Unlimited Liability Companies

9

SECTION 2.06.

Registration in Nominee Name; Denominations

9

SECTION 2.07.

Voting Rights; Dividends and Interests

10

 

 

 

ARTICLE III

SECURITY INTERESTS IN PERSONAL PROPERTY

 

SECTION 3.01.

Security Interest

12

SECTION 3.02.

Representations and Warranties

14

SECTION 3.03.

Covenants

17

SECTION 3.04.

Other Actions

20

SECTION 3.05.

Covenants Regarding Patent, Trade-mark, Copyright and Industrial Design

22

SECTION 3.06.

Deposit accounts

24

 

 

 

ARTICLE IV

REMEDIES

 

SECTION 4.01.

Remedies Upon Default

26

SECTION 4.02.

Application of Proceeds

28

SECTION 4.03.

Grant of License to Use Intellectual Property

29

SECTION 4.04.

Securities Act

29

SECTION 4.05.

Registration

30

SECTION 4.06.

Other Actions

31

 

 

 

ARTICLE V

INDEMNITY, SUBROGATION AND SUBORDINATION

 

SECTION 5.01.

Indemnity and Subrogation

31

SECTION 5.02.

Contribution and Subrogation

31

SECTION 5.03.

Subordination

31

 

 

 

ARTICLE VI

MISCELLANEOUS

 

SECTION 6.01.

Notices

32

SECTION 6.02.

Waivers; Amendment

32

SECTION 6.03.

Administrative Agent’s Fees and Expenses; Indemnification

32

SECTION 6.04.

Successors and Assigns

33

SECTION 6.05.

Survival of Agreement

33

SECTION 6.06.

Counterparts; Effectiveness; Several Agreement; Maximum Liability

34

SECTION 6.07.

Severability

34

SECTION 6.08.

Compromises and Collection of Collateral

35

SECTION 6.09.

Governing Law; Jurisdiction; Consent to Service of Process

35

 

--------------------------------------------------------------------------------


 

SECTION 6.10.

WAIVER OF JURY TRIAL

36

SECTION 6.11.

Headings

36

SECTION 6.12.

Security Interest Absolute

36

SECTION 6.13.

Termination or Release

36

SECTION 6.14.

Additional Subsidiaries

37

SECTION 6.15.

Administrative Agent Appointed Attorney-in-Fact

37

SECTION 6.16.

Intercreditor Agreement

38

SECTION 6.17

Judgment Currency

38

SECTION 6.18.

Attachment of Security Interest

39

SECTION 6.19.

Copy of Agreement; Verification Statement

39

SECTION 6.20

Amalgamation

39

 

3

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule I

Subsidiary Parties

 

Schedule II

Pledged Stock; Debt Securities

 

Schedule III

Intellectual Property

 

Schedule IV

Receivables and Deposit Accounts

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

Form of Supplement (Canadian Subsidiary Loan Party)

 

Exhibit B

Form of Supplement (Domestic Subsidiary Loan Party)

 

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

CANADIAN SECURITY AGREEMENT (this “Agreement”) dated as of February 2, 2006,
among INDALEX HOLDING CORP., a Delaware corporation (the “Parent Borrower”),
6461948 CANADA INC., a Canadian corporation and a wholly-owned subsidiary of the
Parent Borrower (the “Canadian Subsidiary Borrower” and, together with the
Parent Borrower, the “Borrowers”), the Subsidiary Parties identified herein and
JPMORGAN CHASE BANK, N.A., a national banking association, as Administrative
Agent (the “Administrative Agent”).

 

Reference is made to the Credit Agreement dated as of February 2, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Indalex Holdings Finance Inc. (“Holdings”), the Parent
Borrower, the Canadian Subsidiary Borrower, the Subsidiary Loan Parties thereto
the Lenders from time to time party thereto and the Administrative Agent.  The
Lenders have agreed to extend credit to the Borrowers subject to the terms and
conditions set forth in the Credit Agreement.  The obligations of the Lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement.  The Subsidiary Parties, who are affiliates of the
Canadian Borrower, and the Parent Borrower will derive substantial benefits from
the extension of credit to the Borrowers pursuant to the Credit Agreement and
are willing to execute and deliver this Agreement in order to induce the Lenders
to extend such credit.  Accordingly, in consideration of the foregoing and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Credit Agreement.  (a)  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the Credit
Agreement.  All terms defined in the PPSA and not defined in this Agreement have
the meanings specified in the PPSA, including without limitation, “Accessions”,
“Accounts”, “Chattel Paper”, “Document of Title”, “Goods”, “Intangibles”,
“Instruments”, “Inventory”, “Securities”, “financing statement”, “financing
change statement” and “Proceeds”.

 


(B)  THE RULES OF CONSTRUCTION SPECIFIED IN SECTION 1.03 OF THE CREDIT AGREEMENT
ALSO APPLY TO THIS AGREEMENT.


 


SECTION 1.02.  OTHER DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE MEANINGS SPECIFIED BELOW:


 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Agreement” has the meaning assigned to such term in the preamble to

 

CANADIAN SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

this Agreement.

 

“Claiming Party” shall have the meaning assigned to such term in Section 5.02.

 

 “Collateral” means Personal Property Collateral and Pledged Collateral.

 

“Collateral Access Agreement” means any landlord waiver or other agreement
between the Administrative Agent and any third party (including any bailee,
consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of any Grantor for any real property where any
Collateral is located, as such landlord waiver or other agreement may be
amended, restated or otherwise modified from time to time.

 

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by a Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.

 

“Contributing Party” shall have the meaning assigned to such term in
Section 5.02.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all copyright rights in any work subject to the copyright laws of
Canada or any other country, whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any
such copyright in Canada or any other country, including registrations,
recordings, supplemental registrations and pending applications for registration
in the Canadian Intellectual Property Office, including those listed on
Schedule III.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among any Grantor, a banking
institution holding such Grantor’s funds and the Administrative Agent with
respect to control of all deposits and balances held in a deposit account
maintained by such Grantor with such banking institution.

 

 “Domestic Security Agreement” means the Domestic Security Agreement dated as of
the date hereof, among Holdings, the Parent Borrower, the subsidiary parties
identified therein and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“First Activation Period” shall have the meaning assigned to such term in
Section 3.06(c).

 

“First Activation Period Notice” shall have the meaning assigned to such term in
Section 3.06(c).

 

“Grantors” means (a) the Canadian Subsidiary Borrower, (b) the Subsidiary
Parties (other than any Subsidiary Party that is a Domestic Subsidiary Loan
Party) and (c) solely in respect of the pledge of Pledged Stock contemplated by
Section 2.01(a), the Parent Borrower and the Domestic Subsidiary Loan Parties
party hereto.

 

“Industrial Design License” means any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any
Industrial Design, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any Industrial Design, now or hereafter owned by
any third party, is in existence, and all rights of any Grantor under any such
agreement.

 

“Industrial Designs” mean all of the following now owned or hereafter acquired
by any Grantor: (a) all industrial designs, design patents and other designs
that the Grantor now or hereafter owns or uses, including but not limited to all
industrial designs, design patents and other designs listed on Schedule III
hereto and all renewals and extensions thereof, (b) all registrations and
recordings thereof and all applications that have been or shall be made or filed
in the Canadian Industrial Design Office or any similar office or agency in
Canada or any other country or political subdivision thereof and all records
thereof and all reissues, extensions or renewals thereof, and (c) all common law
and other rights in the above.

 

“Intangibles” means all choses in action and causes of action and all other
intangible personal property of every kind and nature (other than Accounts) now
owned or hereafter acquired by any Grantor and all other “intangibles”, as
defined in the PPSA, including corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, Swap Agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to any Grantor to secure payment by an Account Debtor of any
of the Accounts.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trade-marks, Industrial
Designs, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.

 

3

--------------------------------------------------------------------------------


 

“Judgment Currency” has the meaning assigned to such term in Section 6.16(a).

 

“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 6.16(a).

 

“License” means any Patent License, Trade-mark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule III.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligation Currency” has the meaning assigned to such term in Section 6.16(a).

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of Canada or the equivalent thereof in any
other country, all registrations and recordings thereof, and all applications
for letters patent of Canada or the equivalent thereof in any other country,
including registrations, recordings and pending applications in the Canadian
Intellectual Property Office or any similar offices in any other country,
including those listed on Schedule III, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

 

“Personal Property Collateral” has the meaning assigned to such term in
Section 3.01.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

“Pledged Stock” has the meaning assigned to such term in Section 2.01.

 

4

--------------------------------------------------------------------------------


 

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security as in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

 

“Receivables” means the Accounts, Chattel Paper, Documents of Title, Securities,
Instruments and any other rights or claims to receive money that are Intangibles
or otherwise Collateral.

 

“Receiver” has the meaning assigned to such term in Section 4.01.

 

“Receivables Account” shall have the meaning assigned to such term in
Section 3.06(a)(i).

 

“Receivables Account Bank” shall have the meaning assigned to such term in
Section 3.06(c).

 

“Second Activation Period Notice” shall have the meaning assigned to such term
in Section 3.06(c).

 

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Issuing Bank, (d) each counterparty to any Swap Agreement with a Loan Party, the
obligations under which constitute Swap Obligations, (e) each provider of any
Banking Service, the liabilities in respect of which constitute Banking Services
Obligations, (f) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (g) the successors and permitted
assigns of each of the foregoing.

 

“Securities Laws” has the meaning assigned to such term in Section 4.04.

 

“Security Interest” has the meaning assigned to such term in Section 3.01.

 

“Short Form Security Agreement” has the meaning assigned to such term in
Section 3.02(b).

 

“Sub-Agent” means a financial institution that has delivered to the
Administrative Agent an executed Lock Box Agreement.

 

“Subsidiary Parties” means (a) the Canadian Subsidiary Loan Parties identified
on Schedule I, (b) each other Canadian Subsidiary Loan Party that becomes a
party to this Agreement as a Subsidiary Party after the Effective Date and
(c) each Domestic Subsidiary Loan Party that becomes a party to this Agreement
as a Subsidiary Party after the Effective Date.

 

5

--------------------------------------------------------------------------------


 

“Termination Period” shall have the meaning assigned to such term in
Section 3.06(c).

 

“Termination Period Notice” shall have the meaning assigned to such term in
Section 3.06(c).

 

“Trade-mark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trade-mark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trade-mark now or hereafter owned
by any third party, and all rights of any Grantor under any such agreement.

 

“Trade-marks” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all Trade-marks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the Canadian Intellectual Property Office or any
similar offices in any province or territory of Canada or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule III, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.

 

“ULC” has the meaning assigned to such term in Section 2.05.

 

“ULC Interest” has the meaning assigned to such term in Section 2.05.

 

ARTICLE II

 

Pledge of Securities

 

SECTION 2.01.  Pledge.  As security for the payment or performance, as the case
may be, in full of the Canadian Secured Obligations, each Grantor hereby
assigns, pledges and hypothecates to the Administrative Agent, its successors
and permitted assigns, for the rateable benefit of the Secured Parties, and
hereby grants and hypothecates to the Administrative Agent, its successors and
permitted assigns, for the rateable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in, to and under
(a)(i) the Equity Interests owned by it as of the Effective Date and listed
opposite the name of such Grantor on Schedule II, (ii) any Equity Interests of
Foreign Subsidiaries obtained in the future by such Grantor (to the extent that
such Equity Interests are not otherwise pledged pursuant to Section 2.01 of the
Domestic Security Agreement) and (iii) the certificates representing all such
Equity Interests (the “Pledged Stock”), (b)(i) the debt securities owned by it
as of the Effective Date and listed opposite the name of such Grantor on
Schedule II, (ii) any debt securities in the future issued to such Grantor and
(iii) the promissory notes and any other instruments evidencing such debt
securities (the “Pledged Debt Securities”), (c) all other property that

 

6

--------------------------------------------------------------------------------


 

may be delivered to and held by the Administrative Agent pursuant to the terms
of this Section 2.01, (d) subject to Section 2.07, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a) and (b) above, (e) subject to
Section 2.07, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above, and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the rateable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

 


SECTION 2.02.  DELIVERY OF THE PLEDGED COLLATERAL.  (A)  EACH GRANTOR AGREES
PROMPTLY TO DELIVER OR CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT ANY AND
ALL PLEDGED SECURITIES.


 


(B)  EACH GRANTOR WILL CAUSE ANY INDEBTEDNESS FOR BORROWED MONEY (I) IN THE CASE
OF INDEBTEDNESS OWED TO SUCH GRANTOR BY ANY PERSON OTHER THAN A LOAN PARTY IN
ANY PRINCIPAL AMOUNT IN EXCESS OF $100,000, AND (II) IN THE CASE OF INDEBTEDNESS
OWED TO SUCH GRANTOR BY ANY LOAN PARTY IN ANY PRINCIPAL AMOUNT, TO BE EVIDENCED
BY A DULY EXECUTED PROMISSORY NOTE THAT IS PLEDGED AND DELIVERED TO THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS HEREOF.


 


(C)  UPON THE DELIVERY THEREOF TO THE ADMINISTRATIVE AGENT BY ANY LOAN PARTY,
(I) ANY PLEDGED SECURITIES SHALL BE ACCOMPANIED BY STOCK POWERS DULY EXECUTED IN
BLANK OR OTHER INSTRUMENTS OF TRANSFER SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND BY SUCH OTHER INSTRUMENTS AND DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST AND (II) ALL OTHER PROPERTY COMPRISING PART OF THE PLEDGED
COLLATERAL SHALL BE ACCOMPANIED BY PROPER INSTRUMENTS OF ASSIGNMENT DULY
EXECUTED BY THE APPLICABLE GRANTOR AND SUCH OTHER INSTRUMENTS OR DOCUMENTS AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.  EACH DELIVERY OF PLEDGED
SECURITIES SHALL BE ACCOMPANIED BY A SCHEDULE DESCRIBING THE SECURITIES, WHICH
SCHEDULE SHALL BE ATTACHED HERETO AS SCHEDULE II AND MADE A PART HEREOF,
PROVIDED THAT FAILURE TO ATTACH ANY SUCH SCHEDULE HERETO SHALL NOT AFFECT THE
VALIDITY OF SUCH PLEDGE OF SUCH PLEDGED SECURITIES.  EACH SCHEDULE SO DELIVERED
SHALL SUPPLEMENT ANY PRIOR SCHEDULES SO DELIVERED.


 


SECTION 2.03.  REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE GRANTORS JOINTLY
AND SEVERALLY REPRESENT, WARRANT AND COVENANT TO AND WITH THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, THAT:

 

7

--------------------------------------------------------------------------------


 

(A)           SCHEDULE II CORRECTLY SETS FORTH THE PERCENTAGE OF THE ISSUED AND
OUTSTANDING UNITS OF EACH CLASS OF THE EQUITY INTERESTS OF THE ISSUER THEREOF
REPRESENTED BY THE PLEDGED STOCK ISSUED BY HOLDINGS, THE PARENT BORROWER OR ANY
SUBSIDIARY AND INCLUDES ALL EQUITY INTERESTS, DEBT SECURITIES AND PROMISSORY
NOTES REQUIRED TO BE PLEDGED HEREUNDER;

 

(B)           IN THE CASE OF PLEDGED STOCK AND PLEDGED DEBT SECURITIES ISSUED BY
HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY, SUCH PLEDGED STOCK AND PLEDGED
DEBT SECURITIES HAVE BEEN DULY AND VALIDLY AUTHORIZED AND ISSUED BY THE ISSUERS
THEREOF AND (I) IN THE CASE OF PLEDGED STOCK, ARE FULLY PAID AND NONASSESSABLE
AND (II) IN THE CASE OF PLEDGED DEBT SECURITIES, ARE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE ISSUERS THEREOF, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW;

 

(C)           EXCEPT FOR THE SECURITY INTERESTS GRANTED HEREUNDER, EACH OF THE
GRANTORS (I) IS AND, SUBJECT TO ANY TRANSFERS MADE IN COMPLIANCE WITH THE CREDIT
AGREEMENT, WILL CONTINUE TO BE THE DIRECT OWNER, BENEFICIALLY AND OF RECORD, OF
THE PLEDGED SECURITIES INDICATED ON SCHEDULE II AS OWNED BY SUCH GRANTOR,
(II) HOLDS THE SAME FREE AND CLEAR OF ALL LIENS, OTHER THAN LIENS CREATED BY
THIS AGREEMENT, PERMITTED ENCUMBRANCES, LIENS PERMITTED BY SECTION 6.02(U) OF
THE CREDIT AGREEMENT AND TRANSFERS MADE IN COMPLIANCE WITH THE CREDIT AGREEMENT,
(III) WILL MAKE NO ASSIGNMENT, PLEDGE, HYPOTHECATION OR TRANSFER OF, OR CREATE
OR PERMIT TO EXIST ANY SECURITY INTEREST IN OR OTHER LIEN ON, THE PLEDGED
COLLATERAL, OTHER THAN LIENS CREATED BY THIS AGREEMENT, PERMITTED ENCUMBRANCES,
LIENS PERMITTED BY SECTION 6.02(U) OF THE CREDIT AGREEMENT AND TRANSFERS MADE IN
COMPLIANCE WITH THE CREDIT AGREEMENT, AND (IV) WILL DEFEND ITS TITLE OR INTEREST
THERETO OR THEREIN AGAINST ANY AND ALL LIENS (OTHER THAN THE LIEN CREATED BY
THIS AGREEMENT AND PERMITTED ENCUMBRANCES), HOWEVER ARISING, OF ALL PERSONS
WHOMSOEVER;

 

(D)           IN THE CASE OF PLEDGED COLLATERAL ISSUED BY HOLDINGS, THE PARENT
BORROWER OR ANY SUBSIDIARY, EXCEPT FOR RESTRICTIONS AND LIMITATIONS IMPOSED BY
THE LOAN DOCUMENTS OR SECURITIES LAWS GENERALLY, SUCH PLEDGED COLLATERAL IS AND
WILL CONTINUE TO BE FREELY TRANSFERABLE AND ASSIGNABLE, AND NONE OF SUCH PLEDGED
COLLATERAL IS OR WILL BE SUBJECT TO ANY OPTION, RIGHT OF FIRST REFUSAL,
SHAREHOLDERS AGREEMENT, CHARTER OR BY-LAW PROVISIONS OR CONTRACTUAL RESTRICTION
OF ANY NATURE THAT MIGHT PROHIBIT, IMPAIR, DELAY OR OTHERWISE AFFECT THE PLEDGE
OF SUCH PLEDGED COLLATERAL HEREUNDER, THE SALE OR DISPOSITION THEREOF PURSUANT
HERETO OR THE EXERCISE BY THE ADMINISTRATIVE AGENT OF RIGHTS AND REMEDIES
HEREUNDER;

 

(E)           EACH OF THE GRANTORS HAS THE POWER AND AUTHORITY TO PLEDGE THE
PLEDGED COLLATERAL PLEDGED BY IT HEREUNDER IN THE MANNER HEREBY DONE OR
CONTEMPLATED;

 

(F)            NO CONSENT OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY, ANY
SECURITIES EXCHANGE OR ANY OTHER PERSON WAS OR IS NECESSARY TO ENSURE THE
VALIDITY OF THE PLEDGE OF ANY PLEDGED COLLATERAL ISSUED BY HOLDINGS, THE PARENT
BORROWER OR ANY SUBSIDIARY EFFECTED HEREBY (OTHER THAN SUCH AS HAVE BEEN
OBTAINED AND ARE IN FULL FORCE AND EFFECT); AND

 

8

--------------------------------------------------------------------------------


 

(G)           BY VIRTUE OF THE EXECUTION AND DELIVERY BY THE GRANTORS OF THIS
AGREEMENT, WHEN ANY PLEDGED SECURITIES ARE DELIVERED TO THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH THIS AGREEMENT, THE ADMINISTRATIVE AGENT WILL OBTAIN A LEGAL,
VALID AND PERFECTED LIEN UPON AND SECURITY INTEREST IN SUCH PLEDGED SECURITIES
AS SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE CANADIAN SECURED OBLIGATIONS,
PRIOR TO ANY OTHER LIEN ON ANY PLEDGED SECURITIES OTHER THAN PERMITTED
ENCUMBRANCES THAT HAVE PRIORITY AS A MATTER OF LAW.

 

SECTION 2.04.  CERTIFICATION OF LIMITED LIABILITY COMPANY AND LIMITED
PARTNERSHIP INTERESTS.  EACH INTEREST IN ANY LIMITED LIABILITY COMPANY OR
LIMITED PARTNERSHIP, IN EACH CASE CONTROLLED BY ANY GRANTOR AND PLEDGED
HEREUNDER SHALL BE REPRESENTED BY A CERTIFICATE, SHALL BE A “SECURITY” WITHIN
THE MEANING OF ARTICLE 8 OF THE NEW YORK UCC AND SHALL BE GOVERNED BY ARTICLE 8
OF THE NEW YORK UCC.

 

SECTION 2.05.  Unlimited Liability Companies.  Notwithstanding the grant of
security interest made by the Grantors in favour of the Administrative Agent,
its successor and assigns, for the rateable benefit of the Secured Parties, of
all of its Pledged Stock, any Grantor that controls any interest (for the
purposes of this Section 2.05, “ULC Interests”) in any unlimited liability
company (for the purposes of this Section 2.05, a “ULC”) pledged hereunder shall
remain registered as the sole registered and beneficial owner of such ULC
Interests and will remain as registered and beneficial owner until such time as
such ULC Interests are effectively transferred into the name of the
Administrative Agent or any other person on the books and records of such ULC. 
Nothing in this Agreement is intended to or shall constitute the Administrative
Agent or any person as a shareholder or member of any ULC until such time as
notice is given to such ULC and further steps are taken thereunder so as to
register the Administrative Agent or any other person as the holder of the ULC
Interests of such ULC.  To the extent any provision hereof would have the effect
of constituting the Administrative Agent or any other person as a shareholder or
member of a ULC prior to such time, such provision shall be severed therefrom
and ineffective with respect to the ULC Interests of such ULC without otherwise
invalidating or rendering unenforceable this Agreement or invalidating or
rendering unenforceable such provision insofar as it relates to Pledged Stock
which are not ULC Interests.  Except upon the exercise of rights to sell or
otherwise dispose of ULC Interests following the occurrence and during the
continuance of an Event of Default hereunder, no Grantor shall cause or permit,
or enable any ULC in which it holds ULC Interests to cause or permit, the
Administrative Agent to: (a) be registered as shareholders or members of such
ULC; (b) have any notation entered in its favour in the share register of such
ULC; (c) be held out as a shareholder or member of such ULC; (d) receive,
directly or indirectly, any dividends, property or other distributions from such
ULC by reason of the Administrative Agent holding a security interest in such
ULC; or (e) act as a shareholder or member of such ULC, or exercise any rights
of a shareholder or member of such ULC including the right to attend a meeting
of, or to vote the shares of, such ULC.

 

SECTION 2.06.  Registration in Nominee Name; Denominations.  The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
the

 

9

--------------------------------------------------------------------------------


 

name of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favour of the Administrative
Agent.  Each Grantor will promptly give to the Administrative Agent copies of
any material notices or other material communications received by it with
respect to Pledged Securities registered in the name of such Grantor.  Upon the
occurrence and during the continuation of an Event of Default, the
Administrative Agent shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

 

SECTION 2.07.  Voting Rights; Dividends and Interest.  (a)  Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Grantors that their rights under this Section 2.07
are being suspended:

 

(i)  Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose not inconsistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents, provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights enuring to a holder of any Pledged Securities or the rights
and remedies of any of the Administrative Agent or the other Secured Parties
under this Agreement or the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same.

 

(II)  THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO EACH GRANTOR, OR
CAUSE TO BE EXECUTED AND DELIVERED TO SUCH GRANTOR, ALL SUCH PROXIES, POWERS OF
ATTORNEY AND OTHER INSTRUMENTS AS SUCH GRANTOR MAY REASONABLY REQUEST FOR THE
PURPOSE OF ENABLING SUCH GRANTOR TO EXERCISE THE VOTING AND/OR CONSENSUAL RIGHTS
AND POWERS IT IS ENTITLED TO EXERCISE PURSUANT TO SUBPARAGRAPH (I) ABOVE
(INCLUDING FOR THE PURPOSE OF REINSTATING ANY SUCH RIGHTS AND POWERS AFTER THE
CURE OR WAIVER OF ANY EVENT OF DEFAULT).

 

(III)  EACH GRANTOR SHALL BE ENTITLED TO RECEIVE AND RETAIN ANY AND ALL
DIVIDENDS, INTEREST, PRINCIPAL AND OTHER DISTRIBUTIONS PAID ON OR DISTRIBUTED IN
RESPECT OF THE PLEDGED SECURITIES TO THE EXTENT AND ONLY TO THE EXTENT THAT SUCH
DIVIDENDS, INTEREST, PRINCIPAL AND OTHER DISTRIBUTIONS ARE PERMITTED BY, AND
OTHERWISE PAID OR DISTRIBUTED IN ACCORDANCE WITH, THE TERMS AND CONDITIONS OF
THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS AND APPLICABLE LAWS, PROVIDED
THAT ANY NONCASH DIVIDENDS, INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS THAT
WOULD CONSTITUTE PLEDGED STOCK OR PLEDGED DEBT SECURITIES, WHETHER RESULTING
FROM A SUBDIVISION, COMBINATION OR RECLASSIFICATION OF THE OUTSTANDING EQUITY
INTERESTS OF THE ISSUER OF ANY PLEDGED SECURITIES OR RECEIVED IN EXCHANGE FOR
PLEDGED SECURITIES OR ANY PART THEREOF, OR IN REDEMPTION THEREOF, OR AS A RESULT
OF ANY MERGER, CONSOLIDATION, AMALGAMATION, ACQUISITION OR OTHER EXCHANGE OF
ASSETS TO WHICH SUCH ISSUER MAY BE A PARTY OR OTHERWISE, SHALL BE AND BECOME
PART OF THE PLEDGED COLLATERAL, AND, IF RECEIVED BY ANY GRANTOR, SHALL NOT BE
COMMINGLED BY

 

10

--------------------------------------------------------------------------------


 

SUCH GRANTOR WITH ANY OF ITS OTHER FUNDS OR PROPERTY BUT SHALL BE HELD SEPARATE
AND APART THEREFROM, SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT AND SHALL BE FORTHWITH DELIVERED TO THE ADMINISTRATIVE
AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT).

 


(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, AFTER THE ADMINISTRATIVE AGENT SHALL HAVE NOTIFIED THE GRANTORS OF THE
SUSPENSION OF THEIR RIGHTS UNDER PARAGRAPH (A)(III) OF THIS SECTION 2.07, THEN
ALL RIGHTS OF ANY GRANTOR TO DIVIDENDS, INTEREST, PRINCIPAL OR OTHER
DISTRIBUTIONS THAT SUCH GRANTOR IS AUTHORIZED TO RECEIVE PURSUANT TO
PARAGRAPH (A)(III) OF THIS SECTION 2.07 SHALL CEASE, AND ALL SUCH RIGHTS SHALL
THEREUPON BECOME VESTED IN THE ADMINISTRATIVE AGENT, WHICH SHALL HAVE THE SOLE
AND EXCLUSIVE RIGHT AND AUTHORITY TO RECEIVE AND RETAIN SUCH DIVIDENDS,
INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS.  ALL DIVIDENDS, INTEREST, PRINCIPAL
OR OTHER DISTRIBUTIONS RECEIVED BY ANY GRANTOR CONTRARY TO THE PROVISIONS OF
THIS SECTION 2.07 SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE
AGENT, SHALL BE SEGREGATED FROM OTHER PROPERTY OR FUNDS OF SUCH GRANTOR AND
SHALL BE FORTHWITH DELIVERED TO THE ADMINISTRATIVE AGENT UPON DEMAND IN THE SAME
FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT).  ANY AND ALL MONEY AND
OTHER PROPERTY PAID OVER TO OR RECEIVED BY THE ADMINISTRATIVE AGENT PURSUANT TO
THE PROVISIONS OF THIS PARAGRAPH (B) SHALL BE RETAINED BY THE ADMINISTRATIVE
AGENT IN AN ACCOUNT TO BE ESTABLISHED BY THE ADMINISTRATIVE AGENT UPON RECEIPT
OF SUCH MONEY OR OTHER PROPERTY AND SHALL BE APPLIED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 4.02.  AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR
WAIVED AND THE PARENT BORROWER HAS DELIVERED TO THE ADMINISTRATIVE AGENT A
CERTIFICATE TO THAT EFFECT, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REPAY TO
EACH GRANTOR (WITHOUT INTEREST) ALL DIVIDENDS, INTEREST, PRINCIPAL OR OTHER
DISTRIBUTIONS THAT SUCH GRANTOR WOULD OTHERWISE BE PERMITTED TO RETAIN PURSUANT
TO THE TERMS OF PARAGRAPH (A)(III) OF THIS SECTION 2.07 AND THAT REMAIN IN SUCH
ACCOUNT.


 


(C)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, BUT AFTER THE ADMINISTRATIVE AGENT SHALL HAVE NOTIFIED THE GRANTORS OF
THE SUSPENSION OF THEIR RIGHTS UNDER PARAGRAPH (A)(I) OF THIS SECTION 2.07, ALL
RIGHTS OF ANY GRANTOR TO EXERCISE THE VOTING AND CONSENSUAL RIGHTS AND POWERS IT
IS ENTITLED TO EXERCISE PURSUANT TO PARAGRAPH (A)(I) OF THIS SECTION 2.07 AND
THE OBLIGATIONS OF THE ADMINISTRATIVE AGENT UNDER PARAGRAPH (A)(II) OF THIS
SECTION 2.07 SHALL CEASE, AND ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN
THE ADMINISTRATIVE AGENT, WHICH SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT AND
AUTHORITY TO EXERCISE SUCH VOTING AND CONSENSUAL RIGHTS AND POWERS, PROVIDED
THAT, UNLESS OTHERWISE DIRECTED BY THE REQUIRED LENDERS, THE ADMINISTRATIVE
AGENT SHALL HAVE THE RIGHT FROM TIME TO TIME FOLLOWING AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT TO PERMIT THE GRANTORS TO EXERCISE SUCH
RIGHTS.


 


(D)           ANY NOTICE GIVEN BY THE ADMINISTRATIVE AGENT TO THE GRANTORS
SUSPENDING THEIR RIGHTS UNDER PARAGRAPH (A) OF THIS SECTION 2.07 (I) MAY BE
GIVEN BY TELEPHONE IF PROMPTLY CONFIRMED IN WRITING, (II) MAY BE GIVEN TO ONE OR
MORE OF THE GRANTORS AT THE SAME OR DIFFERENT TIMES AND (III) MAY SUSPEND THE
RIGHTS OF THE GRANTORS

 

11

--------------------------------------------------------------------------------



 


UNDER PARAGRAPH (A)(I) OR PARAGRAPH (A)(III) IN PART WITHOUT SUSPENDING ALL SUCH
RIGHTS (AS SPECIFIED BY THE ADMINISTRATIVE AGENT IN ITS SOLE AND ABSOLUTE
DISCRETION) AND WITHOUT WAIVING OR OTHERWISE AFFECTING THE ADMINISTRATIVE
AGENT’S RIGHTS TO GIVE ADDITIONAL NOTICES FROM TIME TO TIME SUSPENDING OTHER
RIGHTS SO LONG AS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


ARTICLE III


 


SECURITY INTERESTS IN PERSONAL PROPERTY


 


SECTION 3.01.  SECURITY INTEREST.  (A)  AS SECURITY FOR THE PAYMENT OR
PERFORMANCE, AS THE CASE MAY BE, IN FULL OF ITS CANADIAN SECURED OBLIGATIONS,
EACH GRANTOR HEREBY ASSIGNS, PLEDGES AND HYPOTHECATES TO THE ADMINISTRATIVE
AGENT, ITS SUCCESSORS AND PERMITTED ASSIGNS, FOR THE BENEFIT OF THE SECURED
PARTIES, AND HEREBY GRANTS AND HYPOTHECATES TO THE ADMINISTRATIVE AGENT, ITS
SUCCESSORS AND ASSIGNS, FOR THE BENEFIT OF THE SECURED PARTIES, A SECURITY
INTEREST (THE “SECURITY INTEREST”) IN, ALL RIGHT, TITLE OR INTEREST IN OR TO ANY
AND ALL OF THE FOLLOWING ASSETS AND PROPERTIES NOW OWNED OR AT ANY TIME
HEREAFTER ACQUIRED BY SUCH GRANTOR OR IN WHICH SUCH GRANTOR NOW HAS OR AT ANY
TIME IN THE FUTURE MAY ACQUIRE ANY RIGHT, TITLE OR INTEREST (COLLECTIVELY, THE
“PERSONAL PROPERTY COLLATERAL”):


 

i)                                         all Accounts;

 

ii)                                      all Chattel Paper;

 

iii)                                   all cash and Deposit Accounts;

 

iv)                                  all Documents of Title;

 

v)                                     all Equipment;

 

vi)                                  all Intangibles;

 

vii)                               all Instruments;

 

viii)                            all Inventory;

 

ix)                                    all Securities;

 

x)                                       all books and records pertaining to the
Personal Property Collateral; and

 

xi)                                    to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.

 


(B)           EACH GRANTOR HEREBY IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE
AGENT AT

 

12

--------------------------------------------------------------------------------



 


ANY TIME AND FROM TIME TO TIME TO FILE IN ANY RELEVANT JURISDICTION ANY INITIAL
FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS) OR FINANCING CHANGE STATEMENTS
WITH RESPECT TO THE PERSONAL PROPERTY COLLATERAL OR ANY PART THEREOF AND
AMENDMENTS THERETO THAT (I) INDICATE THE COLLATERAL AS ALL ASSETS OF SUCH
GRANTOR OR WORDS OF SIMILAR EFFECT AS BEING OF AN EQUAL OR LESSER SCOPE OR WITH
GREATER DETAIL AND (II) CONTAIN THE INFORMATION REQUIRED BY THE PPSA FOR THE
FILING OF ANY FINANCING STATEMENT, FINANCING CHANGE STATEMENT OR AMENDMENT,
INCLUDING (A) WHETHER SUCH GRANTOR IS AN ORGANIZATION, THE TYPE OF ORGANIZATION
AND ANY ORGANIZATIONAL IDENTIFICATION NUMBER ISSUED TO SUCH GRANTOR AND (B) IN
THE CASE OF A FINANCING STATEMENT FILED AS A FIXTURE FILING OR COVERING PERSONAL
PROPERTY COLLATERAL CONSTITUTING MINERALS OR THE LIKE TO BE EXTRACTED OR TIMBER
TO BE CUT, A SUFFICIENT DESCRIPTION OF THE REAL PROPERTY TO WHICH SUCH PERSONAL
PROPERTY COLLATERAL RELATES.  EACH GRANTOR AGREES TO PROVIDE SUCH INFORMATION TO
THE ADMINISTRATIVE AGENT PROMPTLY UPON REQUEST.


 

Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements, financing
change statements or amendments thereto if filed prior to the date hereof.

 

The Administrative Agent is further authorized to file with the Canadian
Intellectual Property Office (or any successor office or any similar office in
any other country) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest, including a notice of grant of security interest, granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Administrative Agent as secured party.

 

(c)           The Security Interest is granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Personal Property Collateral.

 

(d)           Notwithstanding anything herein to the contrary, (i) in no event
shall the Security Interest granted hereunder attach to (x) any license,
contract or agreement to which a Grantor is a party or any of its rights or
interests thereunder if and for so long as the grant of such Security Interest
shall constitute or result in (A) the unenforceability of any right of the
Grantor therein, (B) a breach or termination pursuant to the terms of, or a
default under, any such license, contract or agreement (other than to the extent
any such term would be rendered ineffective pursuant to the PPSA or any other
applicable law or principles of equity) or (C) the violation of any law
applicable to such Grantor or (y) any property or asset of any Grantor securing
Indebtedness that prohibits the granting of any other Lien on such property or
asset, in each case as permitted under the Credit Agreement; provided, however,
that, in the case of clauses (x) and (y), such Security Interest shall attach
immediately at such time as the condition causing such unenforceability or
prohibiting the granting of any other Lien, as the case may be, shall be
remedied and, in the case of clause (x), to the extent severable, shall attach
immediately to any portion of such license, contract or agreement that does not
result in any of the consequences specified in clause (A), (B) or (C) above,
including, without

 

13

--------------------------------------------------------------------------------


 

limitation, any proceeds of such contract or agreement, and (ii) the term
“Personal Property Collateral” shall not include any asset of any Grantor to
which the Security Interest has not attached pursuant to this clause (d).

 

(e)           The Personal Property Collateral shall not include the last day of
the term of any lease or agreement therefor but upon the enforcement of the
Security Interest granted hereby in the Personal Property Collateral, the
Grantors or any of them shall stand possessed of such last day in trust to
assign the same to any person acquiring such term.

 

(f)            The term “Goods” when used in this Agreement shall not include
“consumer goods” of any Grantor as that term is defined in the PPSA.

 

(g)           Notwithstanding Section 3.01(a), any Grantor’s grant of security
in Trade-marks (as defined in the Trade-marks Act (Canada)) under this Agreement
shall be limited to a grant by such Grantor of a security interest in all of
such Grantor’s right, title and interest in such Trade-marks.

 

(h)           Each Grantor and the Administrative Agent hereby acknowledge that
(a) value has been given in respect of the security interests granted herein;
(b) such Grantor has rights in the Collateral in which it has granted a security
interest; and (c) this Agreement constitutes a security agreement as that term
is defined in the PPSA.

 

(i)            If the Collateral is realized upon and the security interest in
the Collateral is not sufficient to satisfy all of the Canadian Secured
Obligations, each Grantor acknowledges and agrees that, subject to the
provisions of the PPSA, such Grantor shall continue to be liable for any
Canadian Secured Obligations remaining outstanding and the Administrative Agent
shall be entitled to pursue full payment thereof.

 


SECTION 3.02. REPRESENTATIONS AND WARRANTIES.  THE GRANTORS JOINTLY AND
SEVERALLY REPRESENT AND WARRANT TO THE ADMINISTRATIVE AGENT AND THE SECURED
PARTIES THAT:


 


(A)           EACH GRANTOR HAS GOOD AND VALID RIGHTS IN OR TITLE TO THE PERSONAL
PROPERTY COLLATERAL WITH RESPECT TO WHICH IT HAS PURPORTED TO GRANT A SECURITY
INTEREST HEREUNDER AND HAS FULL POWER AND AUTHORITY TO GRANT TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, THE SECURITY
INTEREST IN SUCH PERSONAL PROPERTY COLLATERAL PURSUANT HERETO AND TO EXECUTE,
DELIVER AND PERFORM ITS OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, WITHOUT THE CONSENT OR APPROVAL OF ANY OTHER PERSON OTHER THAN ANY
CONSENT OR APPROVAL THAT HAS BEEN OBTAINED.


 


(B)           THE CANADIAN PERFECTION CERTIFICATE HAS BEEN DULY PREPARED,
COMPLETED AND EXECUTED AND THE INFORMATION SET FORTH THEREIN, INCLUDING THE
EXACT LEGAL NAME OF EACH GRANTOR, IS CORRECT AND COMPLETE AS OF THE EFFECTIVE
DATE.  THE FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS, AS APPLICABLE),
FINANCING CHANGE STATEMENTS OR OTHER APPROPRIATE FILINGS, RECORDINGS OR
REGISTRATIONS PREPARED BY THE ADMINISTRATIVE AGENT BASED UPON THE

 

14

--------------------------------------------------------------------------------



 


INFORMATION PROVIDED TO THE ADMINISTRATIVE AGENT IN THE CANADIAN PERFECTION
CERTIFICATE FOR FILING IN EACH GOVERNMENTAL OFFICE, FEDERAL, PROVINCIAL OR
MUNICIPAL, OR OTHER OFFICE SPECIFIED IN SCHEDULE 2 TO THE CANADIAN PERFECTION
CERTIFICATE (OR SPECIFIED BY NOTICE FROM THE PARENT BORROWER TO THE
ADMINISTRATIVE AGENT AFTER THE EFFECTIVE DATE IN THE CASE OF FILINGS, RECORDINGS
OR REGISTRATIONS REQUIRED BY SECTION 5.12 OF THE CREDIT AGREEMENT OR
SECTION 3.03 HEREOF), ARE ALL THE FILINGS, RECORDINGS AND REGISTRATIONS (OTHER
THAN FILINGS REQUIRED TO BE MADE IN THE CANADIAN INTELLECTUAL PROPERTY OFFICE IN
ORDER TO PERFECT THE SECURITY INTEREST IN PERSONAL PROPERTY COLLATERAL
CONSISTING OF PATENTS, TRADE-MARKS, COPYRIGHTS AND INDUSTRIAL DESIGNS) THAT ARE
NECESSARY TO PUBLISH NOTICE OF AND PROTECT THE VALIDITY OF AND TO ESTABLISH A
LEGAL, VALID AND PERFECTED SECURITY INTEREST IN FAVOUR OF THE ADMINISTRATIVE
AGENT (FOR THE BENEFIT OF THE SECURED PARTIES) IN RESPECT OF ALL PERSONAL
PROPERTY COLLATERAL IN WHICH THE SECURITY INTEREST MAY BE PERFECTED BY FILING,
RECORDING OR REGISTRATION IN CANADA (OR ANY POLITICAL SUBDIVISION THEREOF) AND
ITS PROVINCES AND TERRITORIES AND NO FURTHER OR SUBSEQUENT FILING, REFILING,
RECORDING, RERECORDING, REGISTRATION OR REREGISTRATION IS NECESSARY IN ANY SUCH
JURISDICTION, EXCEPT AS PROVIDED UNDER APPLICABLE LAW WITH RESPECT TO THE FILING
OF CONTINUATION STATEMENTS OR FINANCING CHANGE STATEMENTS FOR RENEWALS.  EACH
GRANTOR SHALL ENSURE THAT A FULLY EXECUTED AGREEMENT IN A FORM REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT (A “SHORT FORM SECURITY AGREEMENT”)
THAT CONTAINS A DESCRIPTION OF ALL PERSONAL PROPERTY COLLATERAL CONSISTING OF
THE APPLICABLE TYPE OF INTELLECTUAL PROPERTY SHALL HAVE BEEN RECEIVED BY THE
ADMINISTRATIVE AGENT (I) WITHIN THREE MONTHS AFTER THE EXECUTION OF THIS
AGREEMENT WITH RESPECT TO PATENTS, TRADE-MARKS, COPYRIGHTS AND INDUSTRIAL
DESIGNS FOR RECORDING BY THE CANADIAN INTELLECTUAL PROPERTY OFFICE TO PROTECT
THE VALIDITY OF AND TO ESTABLISH A LEGAL, VALID AND PERFECTED SECURITY INTEREST
IN FAVOUR OF THE ADMINISTRATIVE AGENT (FOR THE BENEFIT OF THE SECURED PARTIES)
IN RESPECT OF ALL PERSONAL PROPERTY COLLATERAL CONSISTING OF PATENTS,
TRADE-MARKS, COPYRIGHTS AND INDUSTRIAL DESIGNS IN WHICH A SECURITY INTEREST MAY
BE PERFECTED BY FILING, RECORDING OR REGISTRATION IN CANADA (OR ANY POLITICAL
SUBDIVISION THEREOF) AND ITS PROVINCES OR TERRITORIES AND NO FURTHER OR
SUBSEQUENT FILING, REFILING, RECORDING, RERECORDING, REGISTRATION OR
REREGISTRATION IS NECESSARY (OTHER THAN SUCH ACTIONS AS ARE NECESSARY TO PERFECT
THE SECURITY INTEREST WITH RESPECT TO ANY PERSONAL PROPERTY COLLATERAL
CONSISTING OF PATENTS, TRADE-MARKS, COPYRIGHTS AND INDUSTRIAL DESIGNS (OR
REGISTRATION OR APPLICATION FOR REGISTRATION THEREOF) ACQUIRED OR DEVELOPED
AFTER THE DATE HEREOF).


 


(C)           THE SECURITY INTEREST CONSTITUTES (I) A LEGAL AND VALID SECURITY
INTEREST IN ALL THE PERSONAL PROPERTY COLLATERAL SECURING THE PAYMENT AND
PERFORMANCE OF THE CANADIAN SECURED OBLIGATIONS, (II) SUBJECT TO THE FILINGS
DESCRIBED IN SECTION 3.02(B), A PERFECTED SECURITY INTEREST IN ALL PERSONAL
PROPERTY COLLATERAL IN WHICH A SECURITY INTEREST MAY BE PERFECTED BY FILING,
RECORDING OR REGISTERING A FINANCING STATEMENT, FINANCING CHANGE STATEMENT OR
ANALOGOUS DOCUMENT IN CANADA (OR ANY POLITICAL SUBDIVISION THEREOF) AND ITS
PROVINCES OR TERRITORIES PURSUANT TO THE PPSA AND (III) A SECURITY INTEREST THAT
SHALL BE PERFECTED IN ALL PERSONAL PROPERTY COLLATERAL IN WHICH A SECURITY
INTEREST MAY BE PERFECTED UPON THE RECEIPT OF AN EXECUTED SHORT FORM SECURITY
AGREEMENT FROM THE APPLICABLE GRANTOR AND THE RECORDING OF SUCH SHORT
FORM SECURITY AGREEMENT BY THE ADMINISTRATIVE AGENT WITH THE CANADIAN
INTELLECTUAL PROPERTY OFFICE WITHIN THE APPLICABLE THREE MONTH PERIOD
(COMMENCING AS OF THE DATE HEREOF).  THE SECURITY INTEREST IS AND SHALL BE PRIOR
TO ANY OTHER LIEN ON ANY OF THE PERSONAL PROPERTY COLLATERAL, OTHER THAN
PERMITTED

 

15

--------------------------------------------------------------------------------



 


ENCUMBRANCES THAT HAVE PRIORITY AS A MATTER OF LAW AND LIENS EXPRESSLY PERMITTED
TO BE PRIOR TO THE SECURITY INTEREST PURSUANT TO SECTION 6.02 OF THE CREDIT
AGREEMENT.


 


(D)           THE PERSONAL PROPERTY COLLATERAL IS OWNED BY THE GRANTORS FREE AND
CLEAR OF ANY LIEN, EXCEPT FOR LIENS EXPRESSLY PERMITTED PURSUANT TO SECTION 6.02
OF THE CREDIT AGREEMENT.  NONE OF THE GRANTORS HAS FILED OR CONSENTED TO THE
FILING OF (I) ANY FINANCING STATEMENT, FINANCING CHANGE STATEMENT OR ANALOGOUS
DOCUMENT UNDER THE PPSA OR ANY OTHER APPLICABLE LAWS COVERING ANY PERSONAL
PROPERTY COLLATERAL, (II) ANY ASSIGNMENT IN WHICH ANY GRANTOR ASSIGNS ANY
COLLATERAL OR ANY SECURITY AGREEMENT OR SIMILAR INSTRUMENT COVERING ANY PERSONAL
PROPERTY COLLATERAL WITH THE CANADIAN INTELLECTUAL PROPERTY OFFICE OR (III) ANY
ASSIGNMENT IN WHICH ANY GRANTOR ASSIGNS ANY PERSONAL PROPERTY COLLATERAL OR ANY
SECURITY AGREEMENT OR SIMILAR INSTRUMENT COVERING ANY PERSONAL PROPERTY
COLLATERAL WITH ANY FOREIGN GOVERNMENTAL, FEDERAL, PROVINCIAL OR MUNICIPAL, OR
OTHER OFFICE, WHICH FINANCING STATEMENT, FINANCING CHANGE STATEMENT OR ANALOGOUS
DOCUMENT, ASSIGNMENT, SECURITY AGREEMENT OR SIMILAR INSTRUMENT IS STILL IN
EFFECT, EXCEPT, IN EACH CASE, FOR LIENS EXPRESSLY PERMITTED PURSUANT TO
SECTION 6.02 OF THE CREDIT AGREEMENT.


 


(E)           AS OF THE DATE OF ANY SUCH DELIVERY, THE NAMES OF THE OBLIGORS,
AMOUNTS OWING, DUE DATES AND OTHER INFORMATION WITH RESPECT TO THE ACCOUNTS AND
CHATTEL PAPER ARE AND WILL BE CORRECTLY STATED IN ALL MATERIAL RESPECTS IN ALL
INVOICES AND THE COLLATERAL REPORTS MOST RECENTLY DELIVERED TO THE
ADMINISTRATIVE AGENT WITH RESPECT THERETO FURNISHED TO THE ADMINISTRATIVE AGENT
BY SUCH GRANTOR FROM TIME TO TIME.  AS OF THE TIME WHEN EACH ACCOUNT OR EACH
ITEM OF CHATTEL PAPER ARISES, THE GRANTOR SHALL BE DEEMED TO HAVE REPRESENTED
AND WARRANTED THAT SUCH ACCOUNT OR CHATTEL PAPER, AS THE CASE MAY BE, ARE
GENUINE.


 


(F)            WITH RESPECT TO ANY INVENTORY OF ANY GRANTOR SCHEDULED OR LISTED
ON THE MOST RECENT COLLATERAL REPORT, (I) SUCH INVENTORY (OTHER THAN INVENTORY
IN TRANSIT, INVENTORY THAT IS BEING PROCESSED OR USED AS A SAMPLE OFFSITE AND
INVENTORY THAT IS THE SUBJECT OF CONSIGNMENT) IS LOCATED AT ONE OF THE GRANTORS’
LOCATIONS SET FORTH IN SECTION 2 OF THE CANADIAN PERFECTION CERTIFICATE, (II) NO
MATERIAL AMOUNT OF INVENTORY (OTHER THAN INVENTORY IN TRANSIT, INVENTORY THAT IS
BEING PROCESSED OR USED AS A SAMPLE OFFSITE AND INVENTORY THAT IS THE SUBJECT OF
CONSIGNMENT) IS NOW, OR SHALL AT ANY TIME OR TIMES HEREAFTER BE, STORED AT ANY
OTHER LOCATION EXCEPT AS PERMITTED BY SECTION 3.04(G), (III) EACH GRANTOR HAS
GOOD, INDEFEASIBLE AND MERCHANTABLE TITLE TO ITS INVENTORY AND SUCH INVENTORY IS
NOT SUBJECT TO ANY LIEN OR SECURITY INTEREST OR DOCUMENT WHATSOEVER EXCEPT FOR
THE LIEN GRANTED TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT AND LENDERS, AND EXCEPT FOR LIENS PERMITTED UNDER
SECTION 6.02 OF THE CREDIT AGREEMENT, (IV) NO MATERIAL PORTION OF SUCH INVENTORY
IS SUBJECT TO ANY LICENSING, PATENT, ROYALTY, TRADE-MARK, TRADE NAME OR
COPYRIGHT AGREEMENTS WITH ANY THIRD PARTIES WHICH WOULD REQUIRE ANY CONSENT OF
ANY THIRD PARTY UPON SALE OR DISPOSITION OF THAT INVENTORY OR THE PAYMENT OF ANY
MONIES TO ANY THIRD PARTY UPON SUCH SALE OR OTHER DISPOSITION, AND (V) THE
COMPLETION OF MANUFACTURE, SALE OR OTHER DISPOSITION OF SUCH INVENTORY BY THE
ADMINISTRATIVE AGENT FOLLOWING AN EVENT OF DEFAULT SHALL NOT REQUIRE THE CONSENT
OF ANY PERSON AND SHALL NOT CONSTITUTE A BREACH OR DEFAULT UNDER ANY CONTRACT OR
AGREEMENT TO WHICH THE APPLICABLE GRANTOR IS A PARTY OR TO WHICH SUCH INVENTORY
IS SUBJECT.

 

16

--------------------------------------------------------------------------------



 


SECTION 3.03.  COVENANTS.  (A) EACH GRANTOR AGREES PROMPTLY TO NOTIFY THE
ADMINISTRATIVE AGENT IN WRITING OF ANY CHANGE IN (I) WITHIN 30 DAYS, ITS LEGAL
NAME, (II) WITHIN 30 DAYS, THE LOCATION OR ADDRESS OF ITS CHIEF EXECUTIVE
OFFICE, ITS PRINCIPAL PLACE OF BUSINESS, ANY OFFICE IN WHICH IT MAINTAINS BOOKS
OR RECORDS RELATING TO PERSONAL PROPERTY COLLATERAL OWNED BY IT OR ANY OFFICE OR
FACILITY AT WHICH PERSONAL PROPERTY COLLATERAL OWNED BY IT IS LOCATED (INCLUDING
THE ESTABLISHMENT OF ANY SUCH NEW OFFICE OR FACILITY), (III) ITS IDENTITY OR
TYPE OF ORGANIZATION OR CORPORATE STRUCTURE, (IV) ITS FEDERAL TAXPAYER
IDENTIFICATION NUMBER OR ORGANIZATIONAL IDENTIFICATION NUMBER OR (V) ITS
JURISDICTION OF ORGANIZATION, INCORPORATION OR AMALGAMATION.  EACH GRANTOR
AGREES TO PROMPTLY PROVIDE THE ADMINISTRATIVE AGENT WITH CERTIFIED
ORGANIZATIONAL DOCUMENTS REFLECTING ANY OF THE CHANGES DESCRIBED IN THE FIRST
SENTENCE OF THIS PARAGRAPH.  EACH GRANTOR AGREES NOT TO EFFECT OR PERMIT ANY
CHANGE REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL FILINGS HAVE BEEN MADE
UNDER THE PPSA OR OTHERWISE THAT ARE REQUIRED IN ORDER FOR THE ADMINISTRATIVE
AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND
PERFECTED FIRST PRIORITY SECURITY INTEREST IN ALL THE PERSONAL PROPERTY
COLLATERAL.


 


(B)           EACH GRANTOR AGREES TO MAINTAIN, AT ITS OWN COST AND EXPENSE, SUCH
COMPLETE AND ACCURATE RECORDS WITH RESPECT TO THE PERSONAL PROPERTY COLLATERAL
OWNED BY IT IN ACCORDANCE WITH SUCH PRUDENT AND STANDARD PRACTICES USED IN
INDUSTRIES THAT ARE THE SAME AS OR SIMILAR TO THOSE IN WHICH SUCH GRANTOR IS
ENGAGED, BUT IN ANY EVENT TO INCLUDE ACCOUNTING RECORDS THAT ARE COMPLETE IN ALL
MATERIAL RESPECTS AND INDICATE ALL PAYMENTS AND PROCEEDS RECEIVED WITH RESPECT
TO ANY PART OF THE PERSONAL PROPERTY COLLATERAL, AND, AT SUCH TIME OR TIMES AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, PROMPTLY TO PREPARE AND DELIVER
TO THE ADMINISTRATIVE AGENT A DULY CERTIFIED SCHEDULE OR SCHEDULES IN FORM AND
DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT SHOWING THE IDENTITY, AMOUNT AND
LOCATION OF ANY AND ALL PERSONAL PROPERTY COLLATERAL.


 


(C)           AT THE TIME OF DELIVERY OF FINANCIAL STATEMENTS PURSUANT TO
SECTION 5.01(A) OF THE CREDIT AGREEMENT, THE CANADIAN SUBSIDIARY BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE EXECUTED BY A FINANCIAL
OFFICER (I) SETTING FORTH THE INFORMATION REQUIRED BY THE CANADIAN PERFECTION
CERTIFICATE OR CONFIRMING THAT THERE HAS BEEN NO CHANGE IN SUCH INFORMATION
SINCE THE DATE OF THE CANADIAN PERFECTION CERTIFICATE DELIVERED ON THE EFFECTIVE
DATE OR THE DATE OF THE CERTIFICATE MOST RECENTLY DELIVERED PURSUANT TO THIS
SECTION 3.03(C), AS APPLICABLE, AND (II) CERTIFYING THAT ALL PPSA FINANCING
STATEMENTS AND FINANCING CHANGE STATEMENTS (INCLUDING FIXTURE FILINGS), OR OTHER
APPROPRIATE FILINGS, RECORDINGS OR REGISTRATIONS, INCLUDING ALL REFILINGS,
RERECORDINGS AND REREGISTRATIONS, CONTAINING A DESCRIPTION OF THE COLLATERAL
HAVE BEEN FILED OF RECORD IN EACH GOVERNMENTAL OFFICE, FEDERAL, PROVINCIAL OR
MUNICIPAL, OR OTHER APPROPRIATE OFFICE IN EACH JURISDICTION IDENTIFIED PURSUANT
TO CLAUSE (A) OF THIS SECTION 3.03 TO THE EXTENT NECESSARY TO PROTECT OR PERFECT
THE SECURITY INTEREST FOR A PERIOD OF NOT LESS THAN 18 MONTHS AFTER THE DATE OF
SUCH CERTIFICATE (EXCEPT AS NOTED THEREIN WITH RESPECT TO ANY CONTINUATION
STATEMENTS TO BE FILED WITHIN SUCH PERIOD).  EACH CERTIFICATE DELIVERED PURSUANT
TO THIS SECTION 3.03(C) SHALL IDENTIFY IN THE FORMAT OF SCHEDULE III ALL
INTELLECTUAL PROPERTY OF ANY GRANTOR IN EXISTENCE ON THE DATE THEREOF AND NOT
THEN LISTED ON SUCH SCHEDULES OR PREVIOUSLY SO IDENTIFIED TO THE ADMINISTRATIVE
AGENT.

 

17

--------------------------------------------------------------------------------



 


(D)           EACH GRANTOR SHALL, AT ITS OWN EXPENSE, TAKE ANY AND ALL
COMMERCIALLY REASONABLE ACTIONS NECESSARY TO DEFEND TITLE TO THE PERSONAL
PROPERTY COLLATERAL AGAINST ALL PERSONS AND TO DEFEND THE SECURITY INTEREST OF
THE ADMINISTRATIVE AGENT IN THE PERSONAL PROPERTY COLLATERAL AND THE PRIORITY
THEREOF, IN EACH CASE, AGAINST ANY LIEN NOT EXPRESSLY PERMITTED PURSUANT TO
SECTION 6.02 OF THE CREDIT AGREEMENT.


 


(E)           SUBJECT TO ANY SPECIFIC LIMITATION CONTAINED HEREIN, EACH GRANTOR
AGREES, AT ITS OWN EXPENSE, TO EXECUTE, ACKNOWLEDGE, DELIVER AND CAUSE TO BE
DULY FILED ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL SUCH ACTIONS
AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST TO BETTER
ASSURE, PRESERVE, PROTECT AND PERFECT THE SECURITY INTEREST AND THE RIGHTS AND
REMEDIES CREATED HEREBY, INCLUDING THE PAYMENT OF ANY FEES AND TAXES REQUIRED IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE GRANTING OF
THE SECURITY INTEREST AND THE FILING OF ANY FINANCING STATEMENTS OR FINANCING
CHANGE STATEMENTS (INCLUDING FIXTURE FILINGS) OR OTHER DOCUMENTS IN CONNECTION
HEREWITH OR THEREWITH.  IF ANY AMOUNT PAYABLE UNDER OR IN CONNECTION WITH ANY OF
THE PERSONAL PROPERTY COLLATERAL SHALL BE OR BECOME EVIDENCED BY ANY PROMISSORY
NOTE OR OTHER INSTRUMENT, SUBJECT TO SECTION 3.04 SUCH NOTE OR INSTRUMENT SHALL
BE IMMEDIATELY PLEDGED AND DELIVERED TO THE ADMINISTRATIVE AGENT, DULY ENDORSED
IN A MANNER SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents, Trade-marks or Industrial Designs, provided that
any Grantor shall have the right, exercisable within 10 days after it has been
notified by the Administrative Agent of the specific identification of such
Collateral, to advise the Administrative Agent in writing of any inaccuracy of
the representations and warranties made by such Grantor hereunder with respect
to such Collateral.  Each Grantor agrees that it will use its best efforts to
take such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Collateral
within 30 days after the date it has been notified by the Administrative Agent
of the specific identification of such Collateral.

 

(f)            At its option, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Personal Property Collateral
and not permitted pursuant to Section 6.02 of the Credit Agreement, and may pay
for the maintenance and preservation of the Personal Property Collateral to the
extent any Grantor fails to do so as required by the Credit Agreement or this
Agreement, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent on demand for any payment made or any expense incurred by
the Administrative Agent pursuant to the foregoing authorization, provided that
nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and

 

18

--------------------------------------------------------------------------------


 

maintenance as set forth herein or in the other Loan Documents.

 

(g)           If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person with a fair market value in
excess of $100,000 to secure payment and performance of an Account, such Grantor
shall promptly assign such security interest to the Administrative Agent.  Such
assignment need not be filed of public record unless necessary to continue the
perfected status of the security interest against creditors of and transferees
from the Account Debtor or other Person granting the security interest.

 

(h)           Each Grantor shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Personal Property Collateral,
all in accordance with the terms and conditions thereof, and each Grantor
jointly and severally agrees to indemnify and hold harmless the Administrative
Agent and the Secured Parties from and against any and all liability for such
performance.

 

(i)            None of the Grantors shall make or permit to be made an
assignment, pledge or hypothecation of the Personal Property Collateral or shall
grant any other Lien in respect of the Personal Property Collateral, except as
permitted by the Credit Agreement.  None of the Grantors shall make or permit to
be made any transfer of the Personal Property Collateral and each Grantor shall
remain at all times in possession of the Personal Property Collateral owned by
it, except that unless and until the Administrative Agent shall notify the
Grantors that an Event of Default shall have occurred and be continuing and that
during the continuance thereof the Grantors shall not sell, convey, lease,
assign, transfer or otherwise dispose of any Personal Property Collateral, the
Grantors may use, transfer and dispose of the Personal Property Collateral in
any lawful manner not inconsistent with the provisions of this Agreement, the
Credit Agreement or any other Loan Document.

 

(j)            Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Personal Property Collateral under policies of insurance, endorsing
the name of such Grantor on any cheque, money order, note, order, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto. 
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required under the Credit Agreement or
to pay any premium in whole or part relating thereto, the Administrative Agent
may, without waiving or releasing any obligation or liability of the Grantors
hereunder or any Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Administrative Agent deems advisable.  All sums disbursed
by the Administrative Agent in connection with this paragraph, including
reasonable legal fees, court costs, expenses and other charges relating thereto,
shall be payable, upon demand, by the Grantors to the Administrative

 

19

--------------------------------------------------------------------------------


 

Agent and shall be additional Canadian Secured Obligations secured hereby.

 


(K)           NO GRANTOR WILL MAKE OR AGREE TO MAKE ANY DISCOUNT, CREDIT, REBATE
OR OTHER REDUCTION IN THE ORIGINAL AMOUNT OWING ON A RECEIVABLE OR ACCEPT IN
SATISFACTION OF A RECEIVABLE LESS THAN THE ORIGINAL AMOUNT THEREOF, EXCEPT THAT,
PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT, ANY GRANTOR MAY REDUCE THE
AMOUNT OF ACCOUNTS ARISING FROM THE SALE OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, EACH GRANTOR WILL
COLLECT AND ENFORCE, AT SUCH GRANTOR’S SOLE EXPENSE, ALL AMOUNTS DUE OR
HEREAFTER DUE TO SUCH GRANTOR UNDER THE RECEIVABLES TO THE EXTENT SUCH
COLLECTION OR ENFORCEMENT IS COMMERCIALLY WARRANTED.  EACH GRANTOR WILL DELIVER
TO THE ADMINISTRATIVE AGENT IMMEDIATELY UPON ITS REQUEST AFTER THE OCCURRENCE
AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT DUPLICATE INVOICES WITH
RESPECT TO EACH OF ITS ACCOUNT BEARING SUCH LANGUAGE OF ASSIGNMENT AS THE
ADMINISTRATIVE AGENT SHALL SPECIFY.  EACH GRANTOR SHALL SEND THE ADMINISTRATIVE
AGENT A COPY OF ANY CREDIT MEMORANDUM IN EXCESS OF $100,000 AS SOON AS ISSUED,
AND THE PARENT BORROWER SHALL PROMPTLY REPORT EACH CREDIT MEMORANDUM AND EACH OF
THE FACTS REQUIRED TO BE DISCLOSED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH THIS CLAUSE (K) ON THE BORROWING BASE CERTIFICATES SUBMITTED BY IT.


 


(L)            IN THE EVENT ANY ACCOUNT DEBTOR RETURNS INVENTORY TO ANY GRANTOR
WHEN AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, SUCH GRANTOR, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT, SHALL (I) HOLD THE RETURNED INVENTORY IN
TRUST FOR THE ADMINISTRATIVE AGENT, (II) SEGREGATE ALL RETURNED INVENTORY FROM
ALL ITS OTHER PROPERTY, (III) DISPOSE OF THE RETURNED INVENTORY SOLELY ACCORDING
TO THE ADMINISTRATIVE AGENT’S WRITTEN INSTRUCTIONS AND (IV) NOT ISSUE ANY
CREDITS OR ALLOWANCES WITH RESPECT THERETO WITHOUT THE ADMINISTRATIVE AGENT’S
PRIOR WRITTEN CONSENT.


 


SECTION 3.04.  OTHER ACTIONS.  IN ORDER TO FURTHER ENSURE THE ATTACHMENT,
PERFECTION AND PRIORITY OF, AND THE ABILITY OF THE ADMINISTRATIVE AGENT TO
ENFORCE, THE SECURITY INTEREST, EACH GRANTOR AGREES, IN EACH CASE AT SUCH
GRANTOR’S OWN EXPENSE, TO TAKE THE FOLLOWING ACTIONS WITH RESPECT TO THE
FOLLOWING PERSONAL PROPERTY COLLATERAL:


 

(A)           INSTRUMENTS.  IF ANY GRANTOR SHALL AT ANY TIME HOLD OR ACQUIRE ANY
INSTRUMENT (OTHER THAN ITEMS DEPOSITED FOR COLLECTION) EVIDENCING AN AMOUNT IN
EXCESS OF $100,000, SUCH GRANTOR SHALL FORTHWITH ENDORSE, ASSIGN AND DELIVER THE
SAME TO THE ADMINISTRATIVE AGENT, ACCOMPANIED BY SUCH INSTRUMENTS OF TRANSFER OR
ASSIGNMENT DULY EXECUTED IN BLANK AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO
TIME REASONABLY REQUEST.

 

(B)           DEPOSIT ACCOUNTS.  SCHEDULE IV IDENTIFIES EACH DEPOSIT ACCOUNT OF
EACH GRANTOR AS OF THE EFFECTIVE DATE.  FOR EACH DEPOSIT ACCOUNT THAT ANY
GRANTOR AT ANY TIME OPENS OR MAINTAINS, THE APPLICABLE GRANTOR SHALL PROVIDE TO
THE ADMINISTRATIVE AGENT A DEPOSIT ACCOUNT CONTROL AGREEMENT DULY EXECUTED ON
BEHALF OF EACH FINANCIAL INSTITUTION HOLDING A DEPOSIT ACCOUNT OF SUCH GRANTOR
AS SET FORTH IN SECTION 3.06, (X) IN THE CASE OF EACH DEPOSIT ACCOUNT SET FORTH
ON SCHEDULE IV, ON OR PRIOR TO THE DATE THAT IS 30 DAYS AFTER THE EFFECTIVE DATE
(OR SUCH LATER DATE AS IS ACCEPTABLE TO THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION), AND (Y) IN THE CASE OF EACH DEPOSIT ACCOUNT OPENED AFTER THE
EFFECTIVE

 

20

--------------------------------------------------------------------------------


 

DATE, ON THE DATE SUCH DEPOSIT ACCOUNT IS OPENED, PROVIDED THAT THE
ADMINISTRATIVE AGENT MAY, IN ITS SOLE DISCRETION, DEFER DELIVERY OF ANY SUCH
DEPOSIT ACCOUNT CONTROL AGREEMENT REQUIRED TO BE DELIVERED HEREUNDER, ESTABLISH
A  RESERVE WITH RESPECT TO ANY DEPOSIT ACCOUNT FOR WHICH THE ADMINISTRATIVE
AGENT HAS NOT RECEIVED SUCH DEPOSIT ACCOUNT CONTROL AGREEMENT OR REQUIRE ANY
GRANTOR TO OPEN AND MAINTAIN A NEW DEPOSIT ACCOUNT WITH A FINANCIAL INSTITUTION
SUBJECT TO A DEPOSIT ACCOUNT CONTROL AGREEMENT.  THE PROVISIONS OF THIS CLAUSE
(B) WILL NOT APPLY TO (I) ANY DEPOSIT ACCOUNT FOR WHICH ANY GRANTOR, THE
DEPOSITARY BANK AND THE ADMINISTRATIVE AGENT HAVE ENTERED INTO A CASH COLLATERAL
AGREEMENT SPECIALLY NEGOTIATED AMONG SUCH GRANTOR, THE DEPOSITARY BANK AND THE
ADMINISTRATIVE AGENT FOR THE SPECIFIC PURPOSE SET FORTH THEREIN, (II) ANY
DEPOSIT ACCOUNT FOR WHICH THE ADMINISTRATIVE AGENT IS THE DEPOSITARY AND
(III) ANY DEPOSIT ACCOUNT SPECIFICALLY AND EXCLUSIVELY USED FOR PAYROLL, PAYROLL
TAXES OR OTHER EMPLOYEE WAGE OR BENEFIT PAYMENTS TO OR FOR THE BENEFIT OF THE
APPLICABLE GRANTOR’S EMPLOYEES.

 

(C)           SECURITIES.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN
ARTICLE II, IF ANY GRANTOR SHALL AT ANY TIME HOLD OR ACQUIRE ANY CERTIFICATED
SECURITIES WITH A VALUE IN EXCESS OF $100,000, SUCH GRANTOR SHALL FORTHWITH
ENDORSE, ASSIGN AND DELIVER THE SAME TO THE ADMINISTRATIVE AGENT, ACCOMPANIED BY
SUCH INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY EXECUTED IN BLANK AS THE
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME SPECIFY.  IF ANY SECURITIES NOW OR
HEREAFTER ACQUIRED BY ANY GRANTOR ARE UNCERTIFICATED AND ARE ISSUED TO SUCH
GRANTOR OR ITS NOMINEE DIRECTLY BY THE ISSUER THEREOF, SUCH GRANTOR SHALL
IMMEDIATELY NOTIFY THE ADMINISTRATIVE AGENT THEREOF AND, AT THE ADMINISTRATIVE
AGENT’S REASONABLE REQUEST AND OPTION, PURSUANT TO AN AGREEMENT IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, EITHER (I) CAUSE
THE ISSUER TO AGREE TO COMPLY WITH INSTRUCTIONS FROM THE ADMINISTRATIVE AGENT AS
TO SUCH SECURITIES, WITHOUT FURTHER CONSENT OF ANY GRANTOR OR SUCH NOMINEE, OR
(II) ARRANGE FOR THE ADMINISTRATIVE AGENT TO BECOME THE REGISTERED OWNER OF THE
SECURITIES OR (III) TAKE APPROPRIATE STEPS UNDER APPLICABLE FOREIGN LAW TO
EFFECTUATE PERFECTION.  OTHER THAN SECURITIES OR INVESTMENT PROPERTY HELD BY ANY
GRANTOR OR ITS NOMINEE THROUGH A SECURITIES INTERMEDIARY OR COMMODITIES
INTERMEDIARY AS DESCRIBED IN CLAUSE (D) OF THE DEFINITION OF “PERMITTED
ENCUMBRANCES” IN THE CREDIT AGREEMENT OR IN CONNECTION WITH ANY HEDGING
AGREEMENT PERMITTED UNDER THE CREDIT AGREEMENT, IF ANY SECURITIES WITH A VALUE
IN EXCESS OF $100,000, WHETHER CERTIFICATED OR UNCERTIFICATED, OR OTHER
INVESTMENT PROPERTY NOW OR HEREAFTER ACQUIRED BY ANY GRANTOR ARE HELD BY SUCH
GRANTOR OR ITS NOMINEE THROUGH A SECURITIES INTERMEDIARY OR COMMODITY
INTERMEDIARY, SUCH GRANTOR SHALL IMMEDIATELY NOTIFY THE ADMINISTRATIVE AGENT
THEREOF AND, AT THE ADMINISTRATIVE AGENT’S REQUEST AND OPTION, PURSUANT TO AN
AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, EITHER (I) CAUSE SUCH SECURITIES INTERMEDIARY OR (AS THE CASE MAY BE)
COMMODITY INTERMEDIARY TO AGREE TO COMPLY WITH ENTITLEMENT ORDERS OR OTHER
INSTRUCTIONS FROM THE ADMINISTRATIVE AGENT TO SUCH SECURITIES INTERMEDIARY AS TO
SUCH SECURITY ENTITLEMENTS, OR (AS THE CASE MAY BE) TO APPLY ANY VALUE
DISTRIBUTED ON ACCOUNT OF ANY COMMODITY CONTRACT AS DIRECTED BY THE
ADMINISTRATIVE AGENT TO SUCH COMMODITY INTERMEDIARY, IN EACH CASE WITHOUT
FURTHER CONSENT OF ANY GRANTOR OR SUCH NOMINEE, OR (II) IN THE CASE OF FINANCIAL
ASSETS OR OTHER SECURITIES HELD THROUGH A SECURITIES INTERMEDIARY, ARRANGE FOR
THE ADMINISTRATIVE AGENT TO BECOME THE ENTITLEMENT HOLDER WITH RESPECT TO SUCH
INVESTMENT PROPERTY, WITH THE GRANTOR BEING PERMITTED, ONLY WITH THE

 

21

--------------------------------------------------------------------------------


 

CONSENT OF THE ADMINISTRATIVE AGENT, TO EXERCISE RIGHTS TO WITHDRAW OR OTHERWISE
DEAL WITH SUCH INVESTMENT PROPERTY.  THE ADMINISTRATIVE AGENT AGREES WITH EACH
OF THE GRANTORS THAT THE ADMINISTRATIVE AGENT SHALL NOT GIVE ANY SUCH
ENTITLEMENT ORDERS OR INSTRUCTIONS OR DIRECTIONS TO ANY SUCH ISSUER, SECURITIES
INTERMEDIARY OR COMMODITY INTERMEDIARY, AND SHALL NOT WITHHOLD ITS CONSENT TO
THE EXERCISE OF ANY WITHDRAWAL OR DEALING RIGHTS BY ANY GRANTOR, UNLESS AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, OR, AFTER GIVING EFFECT TO ANY SUCH
INVESTMENT AND WITHDRAWAL RIGHTS WOULD OCCUR.  THE PROVISIONS OF THIS PARAGRAPH
SHALL NOT APPLY TO ANY FINANCIAL ASSETS CREDITED TO A SECURITIES ACCOUNT FOR
WHICH THE ADMINISTRATIVE AGENT IS THE SECURITIES INTERMEDIARY.

 

(d)           Letter-of-Credit Rights.  If any Grantor is at any time a
beneficiary under a letter of credit with a face amount in excess of $100,000
now or hereafter issued in favour of such Grantor, such Grantor shall promptly
notify the Administrative Agent thereof and, at the request and option of the
Administrative Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, either
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Administrative Agent of the proceeds of any drawing
under the letter of credit or (ii) arrange for the Administrative Agent to
become the transferee beneficiary of the letter of credit, with the
Administrative Agent agreeing, in each case, that the proceeds of any drawing
under the letter of credit are to be paid to the applicable Grantor unless an
Event of Default has occurred or is continuing.

 

(E)           COLLATERAL ACCESS AGREEMENTS.  EACH GRANTOR SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN A COLLATERAL ACCESS AGREEMENT FROM THE LESSOR OF
EACH LEASED PROPERTY, MORTGAGEE OF EACH OWNED PROPERTY OR BAILEE OR CONSIGNEE
WITH RESPECT TO EACH WAREHOUSE, PROCESSOR AND CONVERTER FACILITY AND ANY OTHER
LOCATION WHERE COLLATERAL IS STORED OR LOCATED, WHICH AGREEMENT SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT.

 

(F)            GOVERNMENT CLAIMS.  EACH GRANTOR SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT OF ANY COLLATERAL WHICH CONSTITUTES A CLAIM IN EXCESS OF
$100,000 AGAINST THE CANADIAN FEDERAL GOVERNMENT OR ANY PROVINCIAL, TERRITORIAL,
MUNICIPAL OR LOCAL GOVERNMENT OR ANY INSTRUMENTALITY OR AGENCY THEREOF, THE
ASSIGNMENT OF WHICH CLAIM IS RESTRICTED BY ANY FEDERAL, PROVINCIAL, TERRITORIAL
OR MUNICIPAL LAW OF CANADA OR ANY PART THEREOF.

 


SECTION 3.05.  COVENANTS REGARDING PATENT, TRADE-MARK, COPYRIGHT AND INDUSTRIAL
DESIGN COLLATERAL.  (A)  EACH GRANTOR AGREES THAT IT (I) WILL NOT DO ANY ACT OR
OMIT TO DO ANY ACT (AND WILL EXERCISE COMMERCIALLY REASONABLE EFFORTS TO PREVENT
ITS LICENSEES FROM DOING ANY ACT OR OMITTING TO DO ANY ACT), WHEREBY ANY PATENT
THAT IS MATERIAL TO THE CONDUCT OF SUCH GRANTOR’S BUSINESS MAY BECOME
INVALIDATED OR DEDICATED TO THE PUBLIC, AND (II) SHALL CONTINUE TO MARK ANY
PRODUCTS COVERED BY A PATENT WITH THE RELEVANT PATENT NUMBER AS NECESSARY AND
SUFFICIENT TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS UNDER APPLICABLE PATENT
LAWS.

 

22

--------------------------------------------------------------------------------



 


(B)           EACH GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES OR ITS
SUBLICENSEES) WILL, FOR EACH TRADE-MARK MATERIAL TO THE CONDUCT OF SUCH
GRANTOR’S BUSINESS, (I) MAINTAIN SUCH TRADE-MARK IN FULL FORCE FREE FROM ANY
CLAIM OF ABANDONMENT OR INVALIDITY FOR NON-USE, (II) MAINTAIN THE QUALITY OF
PRODUCTS AND SERVICES OFFERED UNDER SUCH TRADE-MARK, (III) DISPLAY SUCH
TRADE-MARK WITH NOTICE OF CANADIAN FEDERAL OR FOREIGN REGISTRATION TO THE EXTENT
NECESSARY AND SUFFICIENT TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS UNDER
APPLICABLE LAW AND (IV) NOT KNOWINGLY USE OR KNOWINGLY PERMIT THE USE OF SUCH
TRADE-MARK IN VIOLATION OF ANY THIRD PARTY RIGHTS.


 


(C)           EACH GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES OR
SUBLICENSEES) WILL, FOR EACH WORK COVERED BY A MATERIAL COPYRIGHT, CONTINUE TO
PUBLISH, REPRODUCE, DISPLAY, ADOPT AND DISTRIBUTE THE WORK WITH APPROPRIATE
COPYRIGHT NOTICE AS NECESSARY AND SUFFICIENT TO ESTABLISH AND PRESERVE ITS
MAXIMUM RIGHTS UNDER APPLICABLE COPYRIGHT LAWS.


 


(D)           EACH GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES OR ITS
SUBLICENSEES) WILL, FOR EACH INDUSTRIAL DESIGN MATERIAL TO THE CONDUCT OF SUCH
GRANTOR’S BUSINESS, (I) MAINTAIN SUCH INDUSTRIAL DESIGN IN FULL FORCE FREE FROM
ANY CLAIM OF ABANDONMENT OR INVALIDITY FOR NON USE, (II) MAINTAIN THE QUALITY OF
PRODUCTS AND SERVICES OFFERED UNDER SUCH INDUSTRIAL DESIGN, (III) NOT DO ANY ACT
OR OMIT TO DO ANY ACT (AND WILL EXERCISE COMMERCIALLY REASONABLE EFFORTS TO
PREVENT ITS LICENSEES FROM DOING ANY ACT OR OMITTING TO DO ANY ACT), WHEREBY ANY
INDUSTRIAL DESIGN MAY BECOME INVALIDATED OR DEDICATED TO THE PUBLIC, AND
(IV) CONTINUE TO MARK ANY PRODUCTS COVERED BY A INDUSTRIAL DESIGN WITH THE
RELEVANT NUMBER AS NECESSARY AND SUFFICIENT TO ESTABLISH AND PRESERVE ITS
MAXIMUM RIGHTS UNDER APPLICABLE LAWS.


 


(E)           EACH GRANTOR SHALL NOTIFY THE ADMINISTRATIVE AGENT PROMPTLY IF IT
KNOWS OR HAS REASON TO KNOW THAT ANY PATENT, TRADE-MARK, COPYRIGHT OR INDUSTRIAL
DESIGN MATERIAL TO THE CONDUCT OF ITS BUSINESS MAY BECOME ABANDONED, LOST OR
DEDICATED TO THE PUBLIC, OR OF ANY MATERIALLY ADVERSE DETERMINATION OR
DEVELOPMENT (INCLUDING THE INSTITUTION OF, OR ANY SUCH DETERMINATION OR
DEVELOPMENT IN, ANY PROCEEDING IN THE CANADIAN INTELLECTUAL PROPERTY OFFICE OR
ANY COURT OR SIMILAR OFFICE OF ANY COUNTRY) REGARDING SUCH GRANTOR’S OWNERSHIP
OF ANY SUCH PATENT, TRADE-MARK, COPYRIGHT OR INDUSTRIAL DESIGN, ITS RIGHT TO
REGISTER THE SAME, OR ITS RIGHT TO KEEP AND MAINTAIN THE SAME.


 


(F)            IN NO EVENT SHALL ANY GRANTOR, EITHER ITSELF OR THROUGH ANY
AGENT, EMPLOYEE, LICENSEE OR DESIGNEE, FILE AN APPLICATION FOR ANY PATENT,
TRADE-MARK, COPYRIGHT OR INDUSTRIAL DESIGN (OR FOR THE REGISTRATION OF ANY
TRADE-MARK, COPYRIGHT OR INDUSTRIAL DESIGN) WITH THE CANADIAN INTELLECTUAL
PROPERTY OFFICE OR ANY OFFICE OR AGENCY IN ANY POLITICAL SUBDIVISION OF THE
UNITED STATES, CANADA OR IN ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION
THEREOF, UNLESS IT PROMPTLY INFORMS THE ADMINISTRATIVE AGENT, PROVIDES TO THE
ADMINISTRATIVE AGENT A REVISED SCHEDULE III TO SUPPLEMENT THIS AGREEMENT AND,
UPON REQUEST OF THE ADMINISTRATIVE AGENT, EXECUTES AND DELIVERS ANY AND ALL
AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST TO EVIDENCE THE ADMINISTRATIVE AGENT’S SECURITY INTEREST IN
SUCH PATENT, TRADE-MARK, COPYRIGHT OR INDUSTRIAL DESIGN, AND EACH GRANTOR HEREBY
APPOINTS THE ADMINISTRATIVE AGENT AS ITS ATTORNEY-IN-FACT TO EXECUTE AND FILE
SUCH WRITINGS FOR THE FOREGOING PURPOSES,

 

23

--------------------------------------------------------------------------------



 


ALL ACTS OF SUCH ATTORNEY BEING HEREBY RATIFIED AND CONFIRMED; SUCH POWER, BEING
COUPLED WITH AN INTEREST, IS IRREVOCABLE.


 


(G)           EACH GRANTOR WILL TAKE ALL NECESSARY STEPS THAT ARE CONSISTENT
WITH THE PRACTICE IN ANY PROCEEDING BEFORE THE CANADIAN INTELLECTUAL PROPERTY
OFFICE OR ANY OFFICE OR AGENCY IN ANY POLITICAL SUBDIVISION OF THE UNITED STATES
OR CANADA OR IN ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, TO
MAINTAIN AND PURSUE EACH MATERIAL APPLICATION RELATING TO THE PATENTS,
TRADE-MARKS, COPYRIGHTS AND/OR INDUSTRIAL DESIGNS (AND TO OBTAIN THE RELEVANT
GRANT OR REGISTRATION) AND TO MAINTAIN EACH ISSUED PATENT AND EACH REGISTRATION
OF THE TRADE-MARKS, COPYRIGHTS AND INDUSTRIAL DESIGNS THAT IS MATERIAL TO THE
CONDUCT OF ANY GRANTOR’S BUSINESS, INCLUDING TIMELY FILINGS OF APPLICATIONS FOR
RENEWAL, AFFIDAVITS OF USE, AFFIDAVITS OF INCONTESTABILITY AND PAYMENT OF
MAINTENANCE FEES, AND, IF CONSISTENT WITH GOOD BUSINESS JUDGMENT, TO INITIATE
OPPOSITION, INTERFERENCE AND CANCELLATION PROCEEDINGS AGAINST THIRD PARTIES.


 


(H)           IN THE EVENT THAT ANY GRANTOR BECOMES AWARE THAT ANY PERSONAL
PROPERTY COLLATERAL CONSISTING OF A PATENT, TRADE-MARK, COPYRIGHT OR INDUSTRIAL
DESIGN MATERIAL TO THE CONDUCT OF ANY GRANTOR’S BUSINESS HAS BEEN OR IS ABOUT TO
BE INFRINGED, MISAPPROPRIATED OR DILUTED BY A THIRD PARTY IN ANY MATERIAL
RESPECT, SUCH GRANTOR PROMPTLY SHALL NOTIFY THE ADMINISTRATIVE AGENT AND SHALL,
IF CONSISTENT WITH GOOD BUSINESS JUDGMENT, PROMPTLY SUE FOR INFRINGEMENT,
MISAPPROPRIATION OR DILUTION AND TO RECOVER ANY AND ALL DAMAGES FOR SUCH
INFRINGEMENT, MISAPPROPRIATION OR DILUTION, AND TAKE SUCH OTHER ACTIONS AS ARE
APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT SUCH PERSONAL PROPERTY
COLLATERAL.


 


(I)            UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, EACH GRANTOR SHALL USE ITS BEST EFFORTS TO OBTAIN ALL REQUISITE
CONSENTS OR APPROVALS BY THE LICENSOR OF EACH COPYRIGHT LICENSE, PATENT LICENSE,
TRADE-MARK LICENSE OR INDUSTRIAL DESIGN LICENSE TO EFFECT THE ASSIGNMENT OF ALL
SUCH GRANTOR’S RIGHT, TITLE AND INTEREST THEREUNDER TO THE ADMINISTRATIVE AGENT
OR ITS DESIGNEE.


 


SECTION 3.06.  DEPOSIT ACCOUNTS.


 


(A)           COLLECTION OF RECEIVABLES.  (I) ON OR BEFORE THE EFFECTIVE DATE,
EACH GRANTOR SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A DEPOSIT
ACCOUNT CONTROL AGREEMENT FOR EACH DEPOSIT ACCOUNT IT MAINTAINS INTO WHICH ALL
CASH, CHEQUES, ORDERS, NOTES, DRAFTS OR OTHER SIMILAR PAYMENTS RELATING TO OR
CONSTITUTING PAYMENTS MADE IN RESPECT OF RECEIVABLES AND INVENTORY WILL BE
DEPOSITED (EACH, A “RECEIVABLES ACCOUNT”), WHICH RECEIVABLES ACCOUNTS ARE
IDENTIFIED AS SUCH ON SCHEDULE IV.  AFTER THE EFFECTIVE DATE, EACH GRANTOR WILL
COMPLY WITH THE TERMS OF CLAUSE (B) OF THIS SECTION.


 

(II)           EACH GRANTOR SHALL DIRECT ALL OF ITS ACCOUNT DEBTORS TO FORWARD
PAYMENTS DIRECTLY TO RECEIVABLES ACCOUNTS SUBJECT TO THE DEPOSIT ACCOUNT CONTROL
AGREEMENTS.  IF ANY GRANTOR SHOULD REFUSE OR NEGLECT TO NOTIFY ANY ACCOUNT
DEBTOR TO FORWARD PAYMENTS DIRECTLY TO A RECEIVABLES ACCOUNT SUBJECT TO A
DEPOSIT ACCOUNT CONTROL AGREEMENT AFTER NOTICE FROM THE ADMINISTRATIVE AGENT,
THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO MAKE

 

24

--------------------------------------------------------------------------------


 

SUCH NOTIFICATION DIRECTLY TO ACCOUNT DEBTOR.  IF NOTWITHSTANDING THE FOREGOING
INSTRUCTIONS, ANY GRANTOR RECEIVES ANY PROCEEDS OF ANY RECEIVABLES OR INVENTORY,
SUCH GRANTOR SHALL RECEIVE SUCH PAYMENTS AS THE ADMINISTRATIVE AGENT’S TRUSTEE,
AND SHALL IMMEDIATELY DEPOSIT ALL CASH, CHEQUES, ORDERS, NOTES, DRAFTS OR OTHER
SIMILAR PAYMENTS RELATED TO OR CONSTITUTING PAYMENTS MADE IN RESPECT OF
RECEIVABLES RECEIVED BY IT TO A RECEIVABLES ACCOUNT.

 


(B)          NEW DEPOSIT ACCOUNTS.  BEFORE ANY GRANTOR OPENS OR REPLACES ANY
RECEIVABLES ACCOUNT OR ANY OTHER DEPOSIT ACCOUNT, SUCH GRANTOR SHALL (I) OBTAIN
THE ADMINISTRATIVE AGENT’S CONSENT IN WRITING TO THE OPENING OF SUCH DEPOSIT
ACCOUNT OR RECEIVABLES ACCOUNT AND (II) CAUSE EACH BANK OR FINANCIAL INSTITUTION
IN WHICH IT SEEKS TO OPEN (A) A DEPOSIT ACCOUNT TO ENTER INTO A DEPOSIT ACCOUNT
CONTROL AGREEMENT WITH THE ADMINISTRATIVE AGENT IN ORDER TO GIVE THE
ADMINISTRATIVE AGENT CONTROL OF SUCH DEPOSIT ACCOUNT OR (B) A RECEIVABLES
ACCOUNT TO ENTER INTO A DEPOSIT ACCOUNT CONTROL AGREEMENT WITH THE
ADMINISTRATIVE AGENT IN ORDER TO GIVE THE ADMINISTRATIVE AGENT CONTROL OF THE
RECEIVABLES ACCOUNT.  IN THE CASE OF DEPOSIT ACCOUNTS OR RECEIVABLES ACCOUNT
MAINTAINED WITH LENDERS, THE TERMS OF SUCH LETTER SHALL BE SUBJECT TO THE
PROVISIONS OF THE CREDIT AGREEMENT REGARDING SET-OFFS.


 


(C)           ACTIVATION PERIODS.  PURSUANT TO EACH DEPOSIT ACCOUNT CONTROL
AGREEMENT, ALL AMOUNTS DEPOSITED IN EACH RECEIVABLES ACCOUNT SHALL BE IN THE
CONTROL OF THE ADMINISTRATIVE AGENT.  THE APPLICABLE GRANTOR MAY OPERATE AND
TRANSACT BUSINESS THROUGH ITS RECEIVABLES ACCOUNT IN ITS NORMAL FASHION,
INCLUDING MAKING WITHDRAWALS, PROVIDED THAT (I) IF, AT ANY TIME, AVAILABILITY
FALLS BELOW $20,000,000, THE ADMINISTRATIVE AGENT SHALL (A) SEND A NOTICE (THE
“FIRST ACTIVATION PERIOD NOTICE”) TO EACH BANK WHERE ANY GRANTOR MAINTAINS A
RECEIVABLES ACCOUNT (EACH, A “RECEIVABLES ACCOUNT BANK”) THAT COMMENCES A PERIOD
(THE “FIRST ACTIVATION PERIOD”) DURING WHICH THE APPLICABLE RECEIVABLES ACCOUNT
BANK SHALL CEASE COMPLYING WITH ANY INSTRUCTIONS ORIGINATED BY THE APPLICABLE
GRANTOR AND SHALL COMPLY WITH INSTRUCTIONS ORIGINATED BY THE ADMINISTRATIVE
AGENT DIRECTING DISPOSITION OF FUNDS, WITHOUT FURTHER CONSENT OF THE APPLICABLE
GRANTOR AND (B) APPLY (AND ALLOCATE) THE FUNDS IN EACH RECEIVABLES ACCOUNT
PURSUANT TO SECTION 2.10(B) OF THE CREDIT AGREEMENT, (II) IF, DURING THE FIRST
ACTIVATION PERIOD, AVAILABILITY EXCEEDS $35,000,000 FOR A PERIOD OF 60
CONSECUTIVE DAYS, THE ADMINISTRATIVE AGENT SHALL SEND A NOTICE TO EACH
RECEIVABLES ACCOUNT BANK (THE “TERMINATION NOTICE”) THAT TERMINATES THE FIRST
ACTIVATION PERIOD AND COMMENCES A PERIOD (THE “TERMINATION PERIOD”) IN WHICH THE
APPLICABLE GRANTOR MAY TRANSACT BUSINESS THROUGH EACH RECEIVABLES ACCOUNT IN ITS
NORMAL FASHION, INCLUDING MAKING WITHDRAWALS FROM EACH RECEIVABLES ACCOUNT,
(III) IF, AT ANY POINT DURING THE TERMINATION PERIOD, AVAILABILITY FALLS BELOW
$20,000,000, THE ADMINISTRATIVE AGENT SHALL SEND A NOTICE TO EACH RECEIVABLES
ACCOUNT BANK (THE “SECOND ACTIVATION PERIOD NOTICE”) THAT THE APPLICABLE
RECEIVABLES ACCOUNT BANK SHALL CEASE COMPLYING WITH ANY INSTRUCTIONS ORIGINATED
BY THE APPLICABLE GRANTOR AND SHALL COMPLY WITH INSTRUCTIONS ORIGINATED BY THE
ADMINISTRATIVE AGENT DIRECTING DISPOSITION OF FUNDS, WITHOUT FURTHER CONSENT OF
THE APPLICABLE BORROWER.  ADMINISTRATIVE AGENT HAS SOLE CONTROL OVER EACH
RECEIVABLES ACCOUNT AND THE GRANTORS CANNOT MAKE ANY WITHDRAWALS FROM ANY
RECEIVABLES ACCOUNT.

 

25

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Remedies

 


SECTION 4.01.  REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR AGREES TO DELIVER EACH ITEM OF
COLLATERAL TO THE ADMINISTRATIVE AGENT ON DEMAND, AND IT IS AGREED THAT THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO TAKE ANY OF OR ALL THE FOLLOWING
ACTIONS AT THE SAME OR DIFFERENT TIMES:  (A) WITH RESPECT TO ANY PERSONAL
PROPERTY COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY, ON DEMAND, TO CAUSE THE
SECURITY INTEREST TO BECOME AN ASSIGNMENT, TRANSFER AND CONVEYANCE OF ANY OF OR
ALL SUCH PERSONAL PROPERTY COLLATERAL BY THE APPLICABLE GRANTORS TO THE
ADMINISTRATIVE AGENT, OR TO LICENSE OR SUBLICENSE, WHETHER GENERAL, SPECIAL OR
OTHERWISE, AND WHETHER ON AN EXCLUSIVE OR NONEXCLUSIVE BASIS, ANY SUCH PERSONAL
PROPERTY COLLATERAL THROUGHOUT THE WORLD ON SUCH TERMS AND CONDITIONS AND IN
SUCH MANNER AS THE ADMINISTRATIVE AGENT SHALL DETERMINE (OTHER THAN IN VIOLATION
OF ANY APPLICABLE LAWS OR REGULATIONS OR THEN-EXISTING LICENSING ARRANGEMENTS TO
THE EXTENT THAT WAIVERS CANNOT BE OBTAINED), AND (B) WITH OR WITHOUT LEGAL
PROCESS AND WITH OR WITHOUT PRIOR NOTICE OR DEMAND FOR PERFORMANCE, TO TAKE
POSSESSION OF THE PERSONAL PROPERTY COLLATERAL AND WITHOUT LIABILITY FOR
TRESPASS TO ENTER ANY PREMISES WHERE THE PERSONAL PROPERTY COLLATERAL MAY BE
LOCATED FOR THE PURPOSE OF TAKING POSSESSION OF OR REMOVING THE PERSONAL
PROPERTY COLLATERAL AND, GENERALLY, TO EXERCISE ANY AND ALL RIGHTS AFFORDED TO A
SECURED PARTY UNDER THE PPSA OR OTHER APPLICABLE LAW (INCLUDING, WITHOUT
LIMITATION, GIVING NOTICE OF SOLE CONTROL OR ANY OTHER INSTRUCTION UNDER ANY
DEPOSIT ACCOUNT CONTROL AGREEMENT OR ANY OTHER CONTROL AGREEMENT WITH ANY
SECURITIES INTERMEDIARY AND TAKE ANY ACTION THEREIN WITH RESPECT TO SUCH
COLLATERAL).  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH GRANTOR
AGREES THAT THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, SUBJECT TO THE
MANDATORY REQUIREMENTS OF APPLICABLE LAW, TO SELL OR OTHERWISE DISPOSE OF ALL OR
ANY PART OF THE COLLATERAL AT A PUBLIC OR PRIVATE SALE OR AT ANY BROKER’S BOARD
OR ON ANY SECURITIES EXCHANGE, FOR CASH, UPON CREDIT OR FOR FUTURE DELIVERY AS
THE ADMINISTRATIVE AGENT SHALL DEEM APPROPRIATE.  THE ADMINISTRATIVE AGENT SHALL
BE AUTHORIZED AT ANY SUCH SALE OF SECURITIES (IF IT DEEMS IT ADVISABLE TO DO SO)
TO RESTRICT THE PROSPECTIVE BIDDERS OR PURCHASERS TO PERSONS WHO WILL REPRESENT
AND AGREE THAT THEY ARE PURCHASING THE COLLATERAL FOR THEIR OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR SALE THEREOF, AND UPON
CONSUMMATION OF ANY SUCH SALE THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO
ASSIGN, TRANSFER AND DELIVER TO THE PURCHASER OR PURCHASERS THEREOF THE
COLLATERAL SO SOLD.  EACH SUCH PURCHASER AT ANY SUCH SALE OF COLLATERAL SHALL
HOLD THE PROPERTY SOLD ABSOLUTELY, FREE FROM ANY CLAIM OR RIGHT ON THE PART OF
ANY GRANTOR, AND EACH GRANTOR HEREBY WAIVES (TO THE EXTENT PERMITTED BY LAW) ALL
RIGHTS OF REDEMPTION, STAY AND APPRAISAL WHICH SUCH GRANTOR NOW HAS OR MAY AT
ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR
HEREAFTER ENACTED.

 

The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of the
PPSA) of the Administrative Agent’s intention to make any sale of Collateral. 
Such notice, in the case of a public sale, shall state the time and place for
such sale and, in the case of a sale at a broker’s board or on a securities
exchange, shall state the board or

 

26

--------------------------------------------------------------------------------


 

exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange. 
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale.  At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Administrative Agent may (in its sole and
absolute discretion) determine.  The Administrative Agent shall not be obligated
to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice.  At any public (or, to the extent permitted by law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Canadian Secured Obligations
paid in full.  As an alternative to exercising the power of sale herein
conferred upon it, the Administrative Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.  Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in the
PPSA.

 

The Administrative Agent may appoint, remove or reappoint by instrument in
writing, any Person or Persons, whether an officer or officers or an employee or
employees of any Grantor or not, to be an interim receiver, receiver or
receivers (hereinafter called a “Receiver”, which term when used herein shall
include a receiver and manager) of such Collateral (including any interest,
income or profits therefrom).  Any such Receiver shall, to the extent permitted
by applicable law, be deemed the agent of such Grantor and not of the
Administrative Agent, and the Administrative Agent shall not be in any way
responsible for any misconduct, negligence or non-feasance on the part

 

27

--------------------------------------------------------------------------------


 

of any such Receiver or its servants, agents or employees.  Subject to the
provisions of the instrument appointing it, any such Receiver shall (i) have
such powers as have been granted to the Administrative Agent under this
Article IV and (ii) shall be entitled to exercise such powers at any time that
such powers would otherwise be exercisable by the Administrative Agent under
this Article IV, which powers shall include, but are not limited to, the power
to take possession of the Collateral, to preserve the Collateral or its value,
to carry on or concur in carrying on all or any part of the business of such
Grantor and to sell, lease, licence or otherwise dispose of or concur in
selling, leasing, licensing or otherwise disposing of the Collateral.  To
facilitate the foregoing powers, any such Receiver may, to the exclusion of all
others, including any Grantor, enter upon, use and occupy all premises owned or
occupied by such Grantor wherein the Collateral may be situate, maintain the
Collateral upon such premises, borrow money on a secured or unsecured basis and
use the Collateral directly in carrying on such Grantor’s business or as
security for loans or advances to enable the Receiver to carry on such Grantor’s
business or otherwise, as such Receiver shall, in its reasonable discretion,
determine.  Except as may be otherwise directed by the Administrative Agent, all
money received from time to time by such Receiver in carrying out his/her/its
appointment shall be received in trust for and be paid over to the
Administrative Agent and any surplus shall be applied in accordance with
applicable law.  Every such Receiver may, in the discretion of the
Administrative Agent, be vested with, in addition to the rights set out herein,
all or any of the rights and powers of the Administrative Agent described in the
Credit Agreement, the PPSA or the Bankruptcy and Insolvency Act (Canada).

 


SECTION 4.02.  APPLICATION OF PROCEEDS.  THE ADMINISTRATIVE AGENT SHALL APPLY
THE PROCEEDS OF ANY COLLECTION OR SALE OF COLLATERAL, INCLUDING ANY COLLATERAL
CONSISTING OF CASH, AS FOLLOWS:


 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Canadian Secured
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Administrative
Agent hereunder or under any other Loan Document on behalf of any Grantor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of any other Canadian Secured Obligations (the
amounts so applied to be distributed among the Secured Parties pro rata in
accordance with the amounts of such other Canadian Secured Obligations owed to
them on the date of any such distribution); and

 

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any

 

28

--------------------------------------------------------------------------------


 

sale of Collateral by the Administrative Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Administrative Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication thereof.

 


SECTION 4.03.  GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY.  FOR THE PURPOSE
OF ENABLING THE ADMINISTRATIVE AGENT TO EXERCISE RIGHTS AND REMEDIES UNDER THIS
AGREEMENT AT SUCH TIME AS THE ADMINISTRATIVE AGENT SHALL BE LAWFULLY ENTITLED TO
EXERCISE SUCH RIGHTS AND REMEDIES, EACH GRANTOR HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT AN IRREVOCABLE, NONEXCLUSIVE LICENSE (EXERCISABLE WITHOUT
PAYMENT OF ROYALTY OR OTHER COMPENSATION TO THE GRANTORS) TO USE, LICENSE OR
SUBLICENSE ANY OF THE PERSONAL PROPERTY COLLATERAL CONSISTING OF INTELLECTUAL
PROPERTY NOW OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR, AND WHEREVER THE SAME
MAY BE LOCATED, AND INCLUDING IN SUCH LICENSE REASONABLE ACCESS TO ALL MEDIA IN
WHICH ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO ALL COMPUTER
SOFTWARE AND PROGRAMS USED FOR THE COMPILATION OR PRINTOUT THEREOF.  THE USE OF
SUCH LICENSE BY THE ADMINISTRATIVE AGENT MAY BE EXERCISED, AT THE OPTION OF THE
ADMINISTRATIVE AGENT, UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN
EVENT OF DEFAULT, PROVIDED THAT ANY LICENSE, SUBLICENSE OR OTHER TRANSACTION
ENTERED INTO BY THE ADMINISTRATIVE AGENT IN ACCORDANCE HEREWITH SHALL BE BINDING
UPON THE GRANTORS NOTWITHSTANDING ANY SUBSEQUENT CURE OF AN EVENT OF DEFAULT.


 


SECTION 4.04.  SECURITIES ACT.  IN VIEW OF THE POSITION OF THE GRANTORS IN
RELATION TO THE PLEDGED COLLATERAL, OR BECAUSE OF OTHER CURRENT OR FUTURE
CIRCUMSTANCES, A QUESTION MAY ARISE UNDER THE SECURITIES ACT OF 1933, AS NOW OR
HEREAFTER IN EFFECT, OR ANY SIMILAR STATUTE HEREAFTER ENACTED ANALOGOUS IN
PURPOSE OR EFFECT IN THE UNITED STATES OR CANADA OR ANY PROVINCE OR TERRITORY
THEREOF (SUCH ACT AND ANY SUCH SIMILAR STATUTE AS FROM TIME TO TIME IN EFFECT
BEING CALLED THE “SECURITIES LAWS”) WITH RESPECT TO ANY DISPOSITION OF THE
PLEDGED COLLATERAL PERMITTED HEREUNDER.  EACH GRANTOR UNDERSTANDS THAT
COMPLIANCE WITH THE SECURITIES LAWS MIGHT VERY STRICTLY LIMIT THE COURSE OF
CONDUCT OF THE ADMINISTRATIVE AGENT IF THE ADMINISTRATIVE AGENT WERE TO ATTEMPT
TO DISPOSE OF ALL OR ANY PART OF THE PLEDGED COLLATERAL, AND MIGHT ALSO LIMIT
THE EXTENT TO WHICH OR THE MANNER IN WHICH ANY SUBSEQUENT TRANSFEREE OF ANY
PLEDGED COLLATERAL COULD DISPOSE OF THE SAME.  SIMILARLY, THERE MAY BE OTHER
LEGAL RESTRICTIONS OR LIMITATIONS AFFECTING THE ADMINISTRATIVE AGENT IN ANY
ATTEMPT TO DISPOSE OF ALL OR PART OF THE PLEDGED COLLATERAL UNDER APPLICABLE
“BLUE SKY” OR OTHER STATE SECURITIES LAWS OR SIMILAR LAWS ANALOGOUS IN PURPOSE
OR EFFECT IN THE UNITED STATES OR CANADA OR ANY PROVINCE OR TERRITORY THEREOF. 
EACH GRANTOR RECOGNIZES THAT IN LIGHT OF SUCH RESTRICTIONS AND LIMITATIONS THE
ADMINISTRATIVE AGENT MAY, WITH RESPECT TO ANY SALE OF THE PLEDGED COLLATERAL,
LIMIT THE PURCHASERS TO THOSE WHO WILL AGREE, AMONG OTHER THINGS, TO ACQUIRE
SUCH PLEDGED COLLATERAL FOR THEIR OWN ACCOUNT, FOR INVESTMENT, AND NOT WITH A
VIEW TO THE DISTRIBUTION OR RESALE THEREOF.  EACH GRANTOR ACKNOWLEDGES AND
AGREES THAT IN LIGHT OF SUCH RESTRICTIONS AND LIMITATIONS, THE ADMINISTRATIVE
AGENT, IN ITS SOLE AND ABSOLUTE DISCRETION (A) MAY PROCEED TO MAKE SUCH A SALE
WHETHER OR NOT A REGISTRATION STATEMENT FOR THE PURPOSE OF REGISTERING SUCH
PLEDGED COLLATERAL OR PART

 

29

--------------------------------------------------------------------------------


 


THEREOF SHALL HAVE BEEN FILED UNDER THE SECURITIES LAWS AND (B) MAY APPROACH AND
NEGOTIATE WITH A SINGLE POTENTIAL PURCHASER TO EFFECT SUCH SALE.  EACH GRANTOR
ACKNOWLEDGES AND AGREES THAT ANY SUCH SALE MIGHT RESULT IN PRICES AND OTHER
TERMS LESS FAVOURABLE TO THE SELLER THAN IF SUCH SALE WERE A PUBLIC SALE WITHOUT
SUCH RESTRICTIONS.  IN THE EVENT OF ANY SUCH SALE, THE ADMINISTRATIVE AGENT
SHALL INCUR NO RESPONSIBILITY OR LIABILITY FOR SELLING ALL OR ANY PART OF THE
PLEDGED COLLATERAL AT A PRICE THAT THE ADMINISTRATIVE AGENT, IN ITS SOLE AND
ABSOLUTE DISCRETION, MAY IN GOOD FAITH DEEM REASONABLE UNDER THE CIRCUMSTANCES,
NOTWITHSTANDING THE POSSIBILITY THAT A SUBSTANTIALLY HIGHER PRICE MIGHT HAVE
BEEN REALIZED IF THE SALE WERE DEFERRED UNTIL AFTER REGISTRATION AS AFORESAID OR
IF MORE THAN A SINGLE PURCHASER WERE APPROACHED.  THE PROVISIONS OF THIS
SECTION 4.04 WILL APPLY NOTWITHSTANDING THE EXISTENCE OF A PUBLIC OR PRIVATE
MARKET UPON WHICH THE QUOTATIONS OR SALES PRICES MAY EXCEED SUBSTANTIALLY THE
PRICE AT WHICH THE ADMINISTRATIVE AGENT SELLS.


 


SECTION 4.05.  REGISTRATION.  EACH GRANTOR AGREES THAT, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IF FOR ANY REASON THE
ADMINISTRATIVE AGENT DESIRES TO SELL ANY OF THE PLEDGED COLLATERAL AT A PUBLIC
SALE, IT WILL, AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF
THE ADMINISTRATIVE AGENT, USE ITS BEST EFFORTS TO TAKE OR TO CAUSE THE ISSUER OF
SUCH PLEDGED COLLATERAL TO TAKE SUCH ACTION AND PREPARE, DISTRIBUTE AND/OR FILE
SUCH DOCUMENTS, AS ARE REQUIRED OR ADVISABLE IN THE REASONABLE OPINION OF
COUNSEL FOR THE ADMINISTRATIVE AGENT TO PERMIT THE PUBLIC SALE OF SUCH PLEDGED
COLLATERAL.  EACH GRANTOR FURTHER AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS
(IN THE MANNER AND TO THE EXTENT PROVIDED BY SECTION 9.03 OF THE CREDIT
AGREEMENT) THE ADMINISTRATIVE AGENT, EACH OTHER SECURED PARTY, ANY UNDERWRITER
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, AFFILIATES AND CONTROLLING PERSONS
FROM AND AGAINST ALL LOSS, LIABILITY, EXPENSES, COSTS OF COUNSEL (INCLUDING,
WITHOUT LIMITATION, REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL TO THE
ADMINISTRATIVE AGENT), AND CLAIMS (INCLUDING THE COSTS OF INVESTIGATION) THAT
THEY MAY INCUR INSOFAR AS SUCH LOSS, LIABILITY, EXPENSE OR CLAIM DIRECTLY OR
INDIRECTLY ARISES OUT OF OR IS BASED UPON ANY ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT
THERETO) OR IN ANY NOTIFICATION OR OFFERING CIRCULAR, OR DIRECTLY OR INDIRECTLY
ARISES OUT OF OR IS BASED UPON ANY ALLEGED OMISSION TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS IN ANY THEREOF
NOT MISLEADING, EXCEPT INSOFAR AS THE SAME MAY HAVE BEEN CAUSED BY ANY UNTRUE
STATEMENT OR OMISSION BASED UPON INFORMATION FURNISHED IN WRITING TO SUCH
GRANTOR OR THE ISSUER OF SUCH PLEDGED COLLATERAL BY THE ADMINISTRATIVE AGENT OR
ANY OTHER SECURED PARTY EXPRESSLY FOR USE THEREIN.  EACH GRANTOR FURTHER AGREES,
UPON SUCH WRITTEN REQUEST REFERRED TO ABOVE, TO USE ITS BEST EFFORTS TO QUALIFY,
FILE OR REGISTER, OR CAUSE THE ISSUER OF SUCH PLEDGED COLLATERAL TO QUALIFY,
FILE OR REGISTER, ANY OF THE PLEDGED COLLATERAL UNDER THE “BLUE SKY” OR OTHER
ANALOGOUS SECURITIES LAWS OF SUCH STATES OR ANY OF THE PROVINCES OR TERRITORIES
OF CANADA AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT AND KEEP EFFECTIVE, OR
CAUSE TO BE KEPT EFFECTIVE, ALL SUCH QUALIFICATIONS, FILINGS OR REGISTRATIONS. 
EACH GRANTOR WILL BEAR ALL COSTS AND EXPENSES OF CARRYING OUT ITS OBLIGATIONS
UNDER THIS SECTION 4.05.  EACH GRANTOR ACKNOWLEDGES THAT THERE IS NO ADEQUATE
REMEDY AT LAW FOR FAILURE BY IT TO COMPLY WITH THE PROVISIONS OF THIS
SECTION 4.05 AND THAT SUCH FAILURE WOULD NOT BE ADEQUATELY COMPENSABLE IN
DAMAGES, AND THEREFORE AGREES THAT ITS AGREEMENTS CONTAINED IN THIS SECTION 4.05
MAY BE SPECIFICALLY ENFORCED.

 

30

--------------------------------------------------------------------------------


 


SECTION 4.06.  OTHER ACTIONS.  AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH
GRANTOR WILL, AT ITS OWN EXPENSE, CAUSE THE INDEPENDENT CERTIFIED PUBLIC OR
CHARTERED ACCOUNTANTS THEN ENGAGED BY SUCH GRANTOR TO PREPARE AND DELIVER TO THE
ADMINISTRATIVE AGENT AND EACH LENDER, AT ANY TIME AND FROM TIME TO TIME,
PROMPTLY UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, THE FOLLOWING REPORTS
WITH RESPECT TO SUCH GRANTOR:  (A) A RECONCILIATION OF ALL ACCOUNTS; (B) AN
AGING OF SUCH ACCOUNTS; (C) TRIAL BALANCES IN RESPECT OF SUCH ACCOUNTS; AND
(D) A TEST VERIFICATION OF SUCH ACCOUNTS.


 


ARTICLE V


 


INDEMNITY, SUBROGATION AND SUBORDINATION


 


SECTION 5.01.  INDEMNITY AND SUBROGATION.  THE BORROWERS AGREE THAT IN THE EVENT
ANY ASSETS OF ANY GRANTOR SHALL BE SOLD PURSUANT TO THIS AGREEMENT OR ANY OTHER
COLLATERAL DOCUMENT TO SATISFY IN WHOLE OR IN PART AN OBLIGATION OWED TO ANY
SECURED PARTY, THE BORROWERS SHALL INDEMNIFY SUCH GRANTOR IN AN AMOUNT EQUAL TO
THE GREATER OF THE BOOK VALUE OR THE FAIR MARKET VALUE OF THE ASSETS SO SOLD.

 


SECTION 5.02.  CONTRIBUTION AND SUBROGATION.  EACH GRANTOR (A “CONTRIBUTING
PARTY”) AGREES (SUBJECT TO SECTION 5.03) THAT, IN THE EVENT A PAYMENT SHALL BE
MADE BY ANY OTHER GRANTOR HEREUNDER IN RESPECT OF ANY CANADIAN SECURED
OBLIGATION OR ASSETS OF ANY OTHER GRANTOR SHALL BE SOLD PURSUANT TO ANY
COLLATERAL DOCUMENT TO SATISFY ANY CANADIAN SECURED OBLIGATION OWED TO ANY
SECURED PARTY AND SUCH OTHER GRANTOR (THE “CLAIMING PARTY”) SHALL NOT HAVE BEEN
FULLY INDEMNIFIED BY THE BORROWERS AS PROVIDED IN SECTION 5.01, THE CONTRIBUTING
PARTY SHALL INDEMNIFY THE CLAIMING PARTY IN AN AMOUNT EQUAL TO SUCH CONTRIBUTING
PARTY’S FOREIGN APPLICABLE PERCENTAGE (AS SUCH TERM IS DEFINED IN SECTION 10.10
OF THE CREDIT AGREEMENT) OF SUCH PAYMENT OR THE GREATER OF THE BOOK VALUE OR THE
FAIR MARKET VALUE OF SUCH ASSETS, AS THE CASE MAY BE.  ANY CONTRIBUTING PARTY
MAKING ANY PAYMENT TO A CLAIMING PARTY PURSUANT TO THIS SECTION 5.02 SHALL BE
SUBROGATED TO THE RIGHTS OF SUCH CLAIMING PARTY UNDER SECTION 5.01 TO THE EXTENT
OF SUCH PAYMENT.  NOTHING IN THIS PROVISION SHALL AFFECT ANY GRANTOR’S SEVERAL
LIABILITY FOR THE ENTIRE AMOUNT OF THE CANADIAN SECURED OBLIGATIONS (UP TO SUCH
GRANTOR’S MAXIMUM LIABILITY).


 


SECTION 5.03.  SUBORDINATION.  (A)  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, ALL RIGHTS OF THE GRANTORS UNDER SECTIONS 5.01 AND
5.02 AND ALL OTHER RIGHTS OF INDEMNITY, CONTRIBUTION OR SUBROGATION UNDER
APPLICABLE LAW OR OTHERWISE SHALL BE FULLY SUBORDINATED TO THE INDEFEASIBLE
PAYMENT IN FULL IN CASH OF THE CANADIAN SECURED OBLIGATIONS.  NO FAILURE ON THE
PART OF ANY GRANTOR TO MAKE THE PAYMENTS REQUIRED BY SECTIONS 5.01 AND 5.02 (OR
ANY OTHER PAYMENTS REQUIRED UNDER APPLICABLE LAW OR OTHERWISE) SHALL IN ANY
RESPECT LIMIT THE OBLIGATIONS AND LIABILITIES OF ANY GRANTOR WITH RESPECT TO ITS
OBLIGATIONS HEREUNDER, AND EACH GRANTOR SHALL REMAIN LIABLE FOR THE FULL AMOUNT
OF THE OBLIGATIONS OF SUCH GRANTOR HEREUNDER.


 


(B)           EACH GRANTOR HEREBY AGREES THAT ALL INDEBTEDNESS AND OTHER
MONETARY OBLIGATIONS OWED BY IT TO ANY OTHER GRANTOR OR ANY OTHER SUBSIDIARY
SHALL BE FULLY

 

31

--------------------------------------------------------------------------------


 


SUBORDINATED TO THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE CANADIAN SECURED
OBLIGATIONS.


 


ARTICLE VI


 


MISCELLANEOUS


 


SECTION 6.01.  NOTICES.  ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL (EXCEPT
AS OTHERWISE EXPRESSLY PERMITTED HEREIN) BE IN WRITING AND GIVEN AS PROVIDED IN
SECTION 9.01 OF THE CREDIT AGREEMENT.  ALL COMMUNICATIONS AND NOTICES HEREUNDER
TO ANY SUBSIDIARY PARTY SHALL BE GIVEN TO IT IN CARE OF THE PARENT BORROWER AS
PROVIDED IN SECTION 9.01 OF THE CREDIT AGREEMENT.


 


SECTION 6.02.  WAIVERS; AMENDMENT.  (A)  NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR
POWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD
OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR CONSENT TO ANY
DEPARTURE BY ANY GRANTOR HEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE
SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION 6.02, AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
MAKING OF A LOAN, THE ACCEPTANCE AND PURCHASE OF A B/A OR THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS
A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT
THE TIME.  NO NOTICE OR DEMAND ON ANY GRANTOR IN ANY CASE SHALL ENTITLE ANY
GRANTOR TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.


 


(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE ADMINISTRATIVE AGENT AND THE GRANTOR OR GRANTORS WITH
RESPECT TO WHICH SUCH WAIVER, AMENDMENT OR MODIFICATION IS TO APPLY, SUBJECT TO
ANY CONSENT REQUIRED IN ACCORDANCE WITH SECTION 9.02 OF THE CREDIT AGREEMENT.


 


SECTION 6.03.  ADMINISTRATIVE AGENT’S FEES AND EXPENSES; INDEMNIFICATION.  (A) 
THE PARTIES HERETO AGREE THAT THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO
REIMBURSEMENT OF ITS EXPENSES INCURRED HEREUNDER AS PROVIDED IN SECTION 9.03 OF
THE CREDIT AGREEMENT.


 


(B)           WITHOUT LIMITATION OF ITS INDEMNIFICATION OBLIGATIONS UNDER THE
OTHER LOAN DOCUMENTS, EACH GRANTOR JOINTLY AND SEVERALLY AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND THE OTHER INDEMNITEES AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY

 

32

--------------------------------------------------------------------------------



 


AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ONE COUNSEL FOR THE
INDEMNITEES (IN ADDITION TO ONE LOCAL COUNSEL IN EACH RELEVANT JURISDICTION,
INCLUDING CANADIAN LOCAL COUNSEL) EXCEPT IN THE CASE WHERE THERE IS A DIVERGENT
OR CONFLICTING INTEREST BETWEEN THE ADMINISTRATIVE AGENT AND THE LENDERS, IN
WHICH CASE THERE SHALL BE ONE SEPARATE COUNSEL FOR THE ADMINISTRATIVE AGENT, ON
THE ONE HAND, AND THE LENDERS AS A GROUP, ON THE OTHER HAND, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT OR ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING AGREEMENTS OR INSTRUMENTS CONTEMPLATED HEREBY, OR TO THE
COLLATERAL (INCLUDING ANY SUCH CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
BROUGHT BY OR ON BEHALF OF ANY GRANTOR OR ANY RELATED PARTY OF A GRANTOR),
WHETHER BASED ON CONTRACT, TORT OR ANY THEORY, REGARDLESS OF WHETHER OR NOT ANY
INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE, BAD FAITH OR WILFUL MISCONDUCT OF SUCH INDEMNITEE OR ANY OF ITS
RELATED PARTIES.


 


(C)           ANY SUCH AMOUNTS PAYABLE AS PROVIDED HEREUNDER SHALL BE ADDITIONAL
CANADIAN SECURED OBLIGATIONS SECURED HEREBY AND BY THE OTHER SECURITY
DOCUMENTS.  THE PROVISIONS OF THIS SECTION 6.03 SHALL REMAIN OPERATIVE AND IN
FULL FORCE AND EFFECT REGARDLESS OF THE TERMINATION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
THE REPAYMENT OF ANY OF THE CANADIAN SECURED OBLIGATIONS, THE INVALIDITY OR
UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY INVESTIGATION MADE BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT
OR ANY OTHER SECURED PARTY.  ALL AMOUNTS DUE UNDER THIS SECTION 6.03 SHALL BE
PAYABLE ON WRITTEN DEMAND THEREFOR.


 


SECTION 6.04.  SUCCESSORS AND ASSIGNS.  WHENEVER IN THIS AGREEMENT ANY OF THE
PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
PERMITTED SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND
AGREEMENTS BY OR ON BEHALF OF ANY GRANTOR OR THE ADMINISTRATIVE AGENT THAT ARE
CONTAINED IN THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 6.05.  SURVIVAL OF AGREEMENT.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY THE GRANTORS IN THE LOAN DOCUMENTS AND IN
THE CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH
OR PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO
HAVE BEEN RELIED UPON BY THE LENDERS AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS, THE ACCEPTANCE AND
PURCHASE OF ANY B/AS AND ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY LENDER OR ON ITS
BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED UNDER THE CREDIT
AGREEMENT, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL
OF OR ANY ACCRUED INTEREST ON ANY LOAN, THE FACE AMOUNT OF ANY B/A OR ANY FEE OR
ANY OTHER AMOUNT

 

33

--------------------------------------------------------------------------------


 


PAYABLE UNDER ANY LOAN DOCUMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF
CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR
TERMINATED.


 


SECTION 6.06.  COUNTERPARTS; EFFECTIVENESS; SEVERAL AGREEMENT; MAXIMUM
LIABILITY.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT.  DELIVERY OF AN EXECUTED SIGNATURE PAGE TO THIS AGREEMENT BY
FACSIMILE TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED
COUNTERPART OF THIS AGREEMENT.  THIS AGREEMENT SHALL BECOME EFFECTIVE AS TO ANY
GRANTOR WHEN A COUNTERPART HEREOF EXECUTED ON BEHALF OF SUCH GRANTOR SHALL HAVE
BEEN DELIVERED TO THE ADMINISTRATIVE AGENT AND A COUNTERPART HEREOF SHALL HAVE
BEEN EXECUTED ON BEHALF OF THE ADMINISTRATIVE AGENT, AND THEREAFTER SHALL BE
BINDING UPON SUCH GRANTOR AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF SUCH
GRANTOR, THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT NO GRANTOR SHALL HAVE THE RIGHT
TO ASSIGN OR TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER OR ANY INTEREST HEREIN
OR IN THE COLLATERAL (AND ANY SUCH ASSIGNMENT OR TRANSFER SHALL BE VOID) EXCEPT
AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT OR THE CREDIT AGREEMENT.  THIS
AGREEMENT SHALL BE CONSTRUED AS A SEPARATE AGREEMENT WITH RESPECT TO EACH
GRANTOR AND MAY BE AMENDED, MODIFIED, SUPPLEMENTED, WAIVED OR RELEASED WITH
RESPECT TO ANY GRANTOR WITHOUT THE APPROVAL OF ANY OTHER GRANTOR AND WITHOUT
AFFECTING THE OBLIGATIONS OF ANY OTHER GRANTOR HEREUNDER.  IN ANY ACTION OR
PROCEEDING INVOLVING ANY UNITED STATES OR CANADIAN FEDERAL, STATE, PROVINCIAL,
TERRITORIAL OR FOREIGN CORPORATE LAW, OR ANY UNITED STATES OR CANADIAN FEDERAL,
STATE, PROVINCIAL, TERRITORIAL OR FOREIGN BANKRUPTCY, INSOLVENCY, REORGANIZATION
OR OTHER LAW AFFECTING THE RIGHTS OF CREDITORS GENERALLY, IF THE OBLIGATIONS OF
ANY GRANTOR UNDER THIS AGREEMENT WOULD OTHERWISE BE HELD OR DETERMINED TO BE
AVOIDABLE, INVALID OR UNENFORCEABLE ON ACCOUNT OF THE AMOUNT OF SUCH GRANTOR’S
LIABILITY UNDER THIS AGREEMENT, THEN, NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT TO THE CONTRARY, THE AMOUNT OF SUCH LIABILITY SHALL, WITHOUT ANY
FURTHER ACTION BY THE GRANTORS OR THE ADMINISTRATIVE AGENT, BE AUTOMATICALLY
LIMITED AND REDUCED TO SUCH GRANTOR’S MAXIMUM LIABILITY.  THIS SECTION 6.06 WITH
RESPECT TO THE MAXIMUM LIABILITY OF EACH GRANTOR IS INTENDED SOLELY TO PRESERVE
THE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS TO THE MAXIMUM EXTENT NOT
SUBJECT TO AVOIDANCE UNDER APPLICABLE LAW, AND NO GRANTOR NOR ANY OTHER PERSON
OR ENTITY SHALL HAVE ANY RIGHT OR CLAIM UNDER THIS SECTION 6.06 WITH RESPECT TO
SUCH MAXIMUM LIABILITY, EXCEPT TO THE EXTENT NECESSARY SO THAT THE OBLIGATIONS
OF ANY GRANTOR HEREUNDER SHALL NOT BE RENDERED VOIDABLE UNDER APPLICABLE LAW. 
EACH GRANTOR AGREES THAT THE CANADIAN SECURED OBLIGATIONS MAY AT ANY TIME AND
FROM TIME TO TIME EXCEED THE MAXIMUM LIABILITY OF EACH GRANTOR WITHOUT IMPAIRING
THIS AGREEMENT OR AFFECTING THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREUNDER, PROVIDED THAT NOTHING IN THIS SENTENCE SHALL BE
CONSTRUED TO INCREASE ANY GRANTOR’S OBLIGATIONS HEREUNDER BEYOND ITS MAXIMUM
LIABILITY.


 


SECTION 6.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE

 

34

--------------------------------------------------------------------------------



 


INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT
INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.  THE PARTIES SHALL ENDEAVOR
IN GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS
POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS.


 


SECTION 6.08.  COMPROMISES AND COLLECTION OF COLLATERAL.  THE GRANTORS AND THE
ADMINISTRATIVE AGENT RECOGNIZE THAT SET-OFFS, COUNTERCLAIMS, DEFENSES AND OTHER
CLAIMS MAY BE ASSERTED BY OBLIGORS WITH RESPECT TO CERTAIN OF THE RECEIVABLES,
THAT CERTAIN OF THE RECEIVABLES MAY BE OR BECOME UNCOLLECTIBLE IN WHOLE OR IN
PART AND THAT THE EXPENSE AND PROBABILITY OF SUCCESS IN LITIGATING A DISPUTED
RECEIVABLE MAY EXCEED THE AMOUNT THAT REASONABLY MAY BE EXPECTED TO BE RECOVERED
WITH RESPECT TO A RECEIVABLE.  IN VIEW OF THE FOREGOING, EACH GRANTOR AGREES
THAT THE ADMINISTRATIVE AGENT MAY, AT ANY TIME AND FROM TIME TO TIME, IF AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, COMPROMISE WITH THE OBLIGOR ON
ANY RECEIVABLE, ACCEPT IN FULL PAYMENT OF ANY RECEIVABLE SUCH AMOUNT AS THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION SHALL DETERMINE OR ABANDON ANY
RECEIVABLE, AND ANY SUCH ACTION BY THE ADMINISTRATIVE AGENT SHALL BE
COMMERCIALLY REASONABLE SO LONG AS THE ADMINISTRATIVE AGENT ACTS IN GOOD FAITH
BASED ON INFORMATION KNOWN TO IT AT THE TIME IT TAKES ANY SUCH ACTION.


 


SECTION 6.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A) 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.


 


(B)           EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
PROVINCE OF ONTARIO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
PROVINCE OF ONTARIO.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


 


(C)           EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 6.09.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


 


(D)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN

 

35

--------------------------------------------------------------------------------



 


THE MANNER PROVIDED FOR NOTICES IN SECTION 6.01.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 6.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.10.


 


SECTION 6.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 6.12.  SECURITY INTEREST ABSOLUTE.  ALL RIGHTS OF THE ADMINISTRATIVE
AGENT HEREUNDER, THE SECURITY INTEREST, THE GRANT OF A SECURITY INTEREST IN THE
PLEDGED COLLATERAL AND ALL OBLIGATIONS OF EACH GRANTOR HEREUNDER SHALL BE
ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF (A) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY AGREEMENT
WITH RESPECT TO ANY OF THE CANADIAN SECURED OBLIGATIONS OR ANY OTHER AGREEMENT
OR INSTRUMENT RELATING TO ANY OF THE FOREGOING, (B) ANY CHANGE IN THE TIME,
MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE
CANADIAN SECURED OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT
TO ANY DEPARTURE FROM THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
AGREEMENT OR INSTRUMENT, (C) ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY LIEN
ON OTHER COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT UNDER
OR DEPARTURE FROM ANY GUARANTEE, SECURING OR GUARANTEEING ALL OR ANY OF THE
CANADIAN SECURED OBLIGATIONS, OR (D) ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE
CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY GRANTOR IN RESPECT OF
THE CANADIAN SECURED OBLIGATIONS OR THIS AGREEMENT.


 


SECTION 6.13.  TERMINATION OR RELEASE.  (A)  THIS AGREEMENT, THE SECURITY
INTEREST AND ALL OTHER SECURITY INTERESTS GRANTED HEREBY SHALL TERMINATE WHEN
ALL THE CANADIAN OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL AND THE LENDERS
HAVE NO FURTHER COMMITMENT TO LEND UNDER THE CREDIT AGREEMENT, THE TOTAL L/C
EXPOSURE HAS BEEN REDUCED TO ZERO AND THE ISSUING BANK HAS NO FURTHER
OBLIGATIONS TO ISSUE LETTERS OF CREDIT UNDER THE CREDIT AGREEMENT.

 

36

--------------------------------------------------------------------------------


 


(B)           A SUBSIDIARY PARTY SHALL AUTOMATICALLY BE RELEASED FROM ITS
OBLIGATIONS HEREUNDER AND THE SECURITY INTEREST IN THE COLLATERAL OF SUCH
SUBSIDIARY PARTY SHALL BE AUTOMATICALLY RELEASED UPON THE CONSUMMATION OF ANY
TRANSACTION PERMITTED BY THE CREDIT AGREEMENT AS A RESULT OF WHICH SUCH
SUBSIDIARY PARTY CEASES TO BE A SUBSIDIARY LOAN PARTY, PROVIDED THAT THE LENDERS
SHALL HAVE CONSENTED TO SUCH TRANSACTION (TO THE EXTENT REQUIRED BY THE CREDIT
AGREEMENT) AND THE TERMS OF SUCH CONSENT DID NOT PROVIDE OTHERWISE.


 


(C)           UPON ANY SALE OR OTHER TRANSFER BY ANY GRANTOR OF ANY COLLATERAL
THAT IS PERMITTED UNDER THE CREDIT AGREEMENT, OR UPON THE EFFECTIVENESS OF ANY
WRITTEN CONSENT TO THE RELEASE OF THE SECURITY INTEREST GRANTED HEREBY IN ANY
COLLATERAL PURSUANT TO SECTION 9.02 OF THE CREDIT AGREEMENT, THE SECURITY
INTEREST IN SUCH COLLATERAL SHALL BE AUTOMATICALLY RELEASED.


 


(D)           IN CONNECTION WITH ANY TERMINATION OR RELEASE PURSUANT TO
PARAGRAPH (A), (B) OR (C) ABOVE, THE ADMINISTRATIVE AGENT SHALL EXECUTE AND
DELIVER TO ANY GRANTOR, AT SUCH GRANTOR’S EXPENSE, ALL DOCUMENTS THAT SUCH
GRANTOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION OR RELEASE.  ANY
EXECUTION AND DELIVERY OF DOCUMENTS PURSUANT TO THIS SECTION 6.13 SHALL BE
WITHOUT RECOURSE TO OR WARRANTY BY THE ADMINISTRATIVE AGENT.


 


SECTION 6.14.  ADDITIONAL SUBSIDIARIES.  (A)  PURSUANT TO SECTION 5.12 OF THE
CREDIT AGREEMENT, EACH CANADIAN SUBSIDIARY LOAN PARTY THAT WAS NOT IN EXISTENCE
OR NOT A CANADIAN SUBSIDIARY LOAN PARTY ON THE EFFECTIVE DATE IS REQUIRED TO
ENTER INTO THIS AGREEMENT AS A SUBSIDIARY PARTY UPON BECOMING SUCH A CANADIAN
SUBSIDIARY LOAN PARTY.  UPON EXECUTION AND DELIVERY BY THE ADMINISTRATIVE AGENT
AND A CANADIAN SUBSIDIARY LOAN PARTY OF AN INSTRUMENT IN THE FORM OF EXHIBIT A
HERETO, SUCH CANADIAN SUBSIDIARY LOAN PARTY SHALL BECOME A SUBSIDIARY PARTY
HEREUNDER WITH THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A SUBSIDIARY
PARTY HEREIN.  THE EXECUTION AND DELIVERY OF ANY SUCH INSTRUMENT SHALL NOT
REQUIRE THE CONSENT OF ANY OTHER GRANTOR HEREUNDER.  THE RIGHTS AND OBLIGATIONS
OF EACH GRANTOR HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING
THE ADDITION OF ANY CANADIAN SUBSIDIARY LOAN PARTY AS A PARTY TO THIS AGREEMENT.


 


(B)           PURSUANT TO SECTION 5.12 OF THE CREDIT AGREEMENT, EACH DOMESTIC
SUBSIDIARY LOAN PARTY THAT AT ANY TIME ACQUIRES ANY EQUITY INTERESTS IN A
FOREIGN SUBSIDIARY THAT IS ORGANIZED UNDER THE LAWS OF CANADA OF ANY TERRITORY
OR PROVINCE THEREOF IS REQUIRED TO ENTER INTO THIS AGREEMENT AS A SUBSIDIARY
PARTY.  UPON EXECUTION AND DELIVERY BY THE ADMINISTRATIVE AGENT AND A DOMESTIC
SUBSIDIARY LOAN PARTY OF AN INSTRUMENT IN THE FORM OF EXHIBIT B HERETO, SUCH
DOMESTIC SUBSIDIARY LOAN PARTY SHALL BECOME A SUBSIDIARY PARTY HEREUNDER WITH
THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A SUBSIDIARY PARTY HEREIN. 
THE EXECUTION AND DELIVERY OF ANY SUCH INSTRUMENT SHALL NOT REQUIRE THE CONSENT
OF ANY OTHER GRANTOR HEREUNDER.  THE RIGHTS AND OBLIGATIONS OF EACH GRANTOR
HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING THE ADDITION OF
ANY DOMESTIC SUBSIDIARY LOAN PARTY AS A PARTY TO THIS AGREEMENT.


 


SECTION 6.15.  ADMINISTRATIVE AGENT APPOINTED ATTORNEY-IN-FACT.  EACH GRANTOR

 

37

--------------------------------------------------------------------------------


 


HEREBY APPOINTS THE ADMINISTRATIVE AGENT THE ATTORNEY-IN-FACT OF SUCH GRANTOR
FOR THE PURPOSE OF CARRYING OUT THE PROVISIONS OF THIS AGREEMENT AND TAKING ANY
ACTION AND EXECUTING ANY INSTRUMENT THAT THE ADMINISTRATIVE AGENT MAY DEEM
NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES HEREOF, WHICH APPOINTMENT IS
IRREVOCABLE UNTIL THE PAYMENT IN FULL OF THE CANADIAN SECURED OBLIGATIONS AND
COUPLED WITH AN INTEREST.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WITH FULL POWER OF SUBSTITUTION EITHER IN
THE ADMINISTRATIVE AGENT’S NAME OR IN THE NAME OF SUCH GRANTOR (A) TO RECEIVE,
ENDORSE, ASSIGN AND/OR DELIVER ANY AND ALL NOTES, ACCEPTANCES, CHEQUES, DRAFTS,
MONEY ORDERS OR OTHER EVIDENCES OF PAYMENT RELATING TO THE COLLATERAL OR ANY
PART THEREOF, (B) TO DEMAND, COLLECT, RECEIVE PAYMENT OF, GIVE RECEIPT FOR AND
GIVE DISCHARGES AND RELEASES OF ALL OR ANY OF THE COLLATERAL, (C) TO SIGN THE
NAME OF ANY GRANTOR ON ANY INVOICE OR BILL OF LADING RELATING TO ANY OF THE
COLLATERAL, (D) TO SEND VERIFICATIONS OF RECEIVABLES TO ANY ACCOUNT DEBTOR,
(E) TO COMMENCE AND PROSECUTE ANY AND ALL SUITS, ACTIONS OR PROCEEDINGS AT LAW
OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO COLLECT OR OTHERWISE
REALIZE ON ALL OR ANY OF THE COLLATERAL OR TO ENFORCE ANY RIGHTS IN RESPECT OF
ANY COLLATERAL, (F) TO SETTLE, COMPROMISE, COMPOUND, ADJUST OR DEFEND ANY
ACTIONS, SUITS OR PROCEEDINGS RELATING TO ALL OR ANY OF THE COLLATERAL, (G) TO
NOTIFY, OR TO REQUIRE ANY GRANTOR TO NOTIFY, ACCOUNT DEBTORS TO MAKE PAYMENT
DIRECTLY TO THE ADMINISTRATIVE AGENT, AND (H) TO USE, SELL, ASSIGN, TRANSFER,
PLEDGE, MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ALL OR ANY OF
THE COLLATERAL, AND TO DO ALL OTHER ACTS AND THINGS NECESSARY TO CARRY OUT THE
PURPOSES OF THIS AGREEMENT, AS FULLY AND COMPLETELY AS THOUGH THE ADMINISTRATIVE
AGENT WERE THE ABSOLUTE OWNER OF THE COLLATERAL FOR ALL PURPOSES, PROVIDED THAT
NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS REQUIRING OR OBLIGATING THE
ADMINISTRATIVE AGENT TO MAKE ANY COMMITMENT OR TO MAKE ANY INQUIRY AS TO THE
NATURE OR SUFFICIENCY OF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT, OR TO
PRESENT OR FILE ANY CLAIM OR NOTICE, OR TO TAKE ANY ACTION WITH RESPECT TO THE
COLLATERAL OR ANY PART THEREOF OR THE MONEYS DUE OR TO BECOME DUE IN RESPECT
THEREOF OR ANY PROPERTY COVERED THEREBY.  THE ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS ACTUALLY RECEIVED AS A
RESULT OF THE EXERCISE OF THE POWERS GRANTED TO THEM HEREIN, AND NEITHER THEY
NOR THEIR OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ANY
GRANTOR FOR ANY ACT OR FAILURE TO ACT HEREUNDER, EXCEPT FOR THEIR OWN GROSS
NEGLIGENCE OR WILFUL MISCONDUCT.


 

SECTION 6.16.  Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, the Lien and Security Interest granted to the Administrative Agent
pursuant to this Agreement and the exercise of any right of remedy by the
Administrative Agent hereunder are subject to the provisions of the
Intercreditor Agreement.  In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern.

 

SECTION 6.17.  Judgment Currency.  (a)  The obligations of any Grantor hereunder
and under the other Loan Documents to make payments in U.S. Dollars or in
Canadian Dollars, as the case may be (for the purposes of this Section 6.16, the
“Obligation Currency”), shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the

 

38

--------------------------------------------------------------------------------


 

Obligation Currency, except to the extent that such tender or recovery results
in the effective receipt by the Administrative Agent or a Lender of the full
amount of the Obligation Currency expressed to be payable to the Administrative
Agent or a Lender under this Agreement or the other Loan Documents.  If, for the
purpose of obtaining or enforcing judgment against any Grantor or any other Loan
Party in any court or in any jurisdiction, it becomes necessary to convert into
or from any currency other than the Obligation Currency (for the purposes of
this Section 6.16, such other currency being hereinafter referred to as the
“Judgment Currency”) an amount due in the Obligation Currency, the conversion
shall be made, at the rate of exchange prevailing, in each case, as of the date
immediately preceding the day on which the judgment is given (for the purposes
of this Section 6.16, such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

 

(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, each Grantor covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

(c)           For purposes of determining the prevailing rate of exchange, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

 

SECTION 6.18.  Attachment of Security Interest.  The security interest created
hereby is intended to attach, in respect of Collateral in which any Grantor has
rights at the time this Agreement is signed by such Grantor and delivered to the
Administrative Agent, at the time this Agreement is signed by such Grantor and
delivered to the Administrative Agent and, in respect of Collateral in which any
Grantor subsequently acquires rights, at the time such Grantor subsequently
acquires such rights.  The Grantors acknowledge and confirm that value has been
given by the Administrative Agent and the Lenders to the Grantors.

 

SECTION 6.19.  Copy of Agreement; Verification Statement.  The Grantors hereby
acknowledge receipt of a signed copy of this Agreement and hereby waive the
requirement to be provided with a copy of any verification statement issued in
respect of a financing statement or financing change statement filed under the
PPSA in connection with this Agreement to perfect the security interest created
herein.

 

SECTION 6.20  Amalgamation.  The Canadian Subsidiary Borrower acknowledges and
agrees that upon its amalgamation with Indalex Limited, it is the intention of
the parties hereto that the term the “Canadian Subsidiary Borrower” shall apply
to each of the amalgamating corporations and to the amalgamated corporation,
such that the Security Interest and Lien granted hereby:

 

39

--------------------------------------------------------------------------------


 

(a)           shall extend to all of the Collateral owned by each of the
amalgamating corporations and the amalgamated corporation at the time of
amalgamation and to any Collateral thereafter owned or acquired by the
amalgamated corporation; and

 

(b)           shall secure the Secured Obligations of each of the amalgamating
corporations and the amalgamated corporation to any Secured Party at the time of
amalgamation and any Secured Obligation of the amalgamated corporation to any
Secured Party thereafter arising.  The Security Interest shall attach to
Collateral owned by the corporation amalgamating with the Canadian Subsidiary
Borrower, and by the amalgamated corporation, at the time of the amalgamation,
and shall attach to any Collateral thereafter owned or acquired by the
amalgamated corporation when such becomes owned or is acquired.

 

[SIGNATURE PAGES TO FOLLOW]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

INDALEX HOLDING CORP.

 

By

 

 

 

/s/ Michael Alger

 

 

Name: Michael Alger

 

 

Title: CFO

 

 

 

 

INDALEX LIMITED

 

By

 

 

 

/s/ Michael Alger

 

 

Name: Michael Alger

 

 

Title: CFO

 

 

 

 

6461948 CANADA INC.

 

By

 

 

 

/s/ Michael Alger

 

 

Name: Michael Alger

 

 

Title: CFO

 

 

 

 

INDALEX HOLDINGS (B.C.) LTD.

 

By

 

 

 

/s/ Michael Alger

 

 

Name: Michael Alger

 

 

Title: CFO

 

 

 

 

NOVAR INC.

 

By

 

 

 

/s/ Michael Alger

 

 

Name: Michael Alger

 

 

Title: CFO

 

 

 

 

6326765 CANADA INC.

 

By

 

 

 

/s/ Michael Alger

 

 

Name: Michael Alger

 

 

Title: CFO

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT

 

By

 

 

 

/s/ John C. Riordan

 

 

Name: John C. Riordan

 

 

Title: Vice President

 

--------------------------------------------------------------------------------